Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 1 of 25 PageID #: 262




                          Transcript of the Testimony of



                                 ROBIN MESEY
                                   August 19, 2020



                       MESEY vs CITY OF VAN BUREN

                                      1:19-CV-71




                                   EXHIBIT B
      Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 2 of 25 PageID #: 263
                                                   Robin Mesey
      MESEY vs CITY OF VAN BUREN                                                     8/19/2020

                                                                                    Page 1
·1· · · · · · · UNITED STATES DISTRICT COURT
· · · · · · · · EASTERN DISTRICT OF MISSOURI
·2· · · · · · · · ·SOUTHEASTERN DIVISION

·3

·4·    ·ROBIN MESEY and
· ·    ·JENNIFER MESEY,
·5
· ·    · · · · · · · · ·Plaintiffs,
·6
· ·    · · · · · · vs.· · · · · · Case No. 1:19-CV-71
·7
· ·    ·CITY OF VAN BUREN,
·8·    ·MISSOURI, et al.,

·9· · · · · · · · · ·Defendants.

10

11

12· · · · · · DEPOSITION OF MR. ROBIN MESEY,

13· ·produced, sworn, and examined on Wednesday,

14· ·August 19, 2020, at 11:21 a.m. of that day, at

15· ·the Phelps County Courthouse, 200 Main Street,

16· ·Rolla, Missouri, before me, ERICA A. WHITE, CCR,

17· ·in the above-captioned cause; taken on behalf

18· ·of the Defendants City of Van Buren and

19· ·Chief Alonzo Bradwell.

20

21

22

23·    ·   ·   ·   ·   ·   ·   ·   · ALPHA REPORTING & VIDEO
· ·    ·   ·   ·   ·   ·   ·   ·   · · ·1911 S. National
24·    ·   ·   ·   ·   ·   ·   ·   · · · · ·Suite 405
· ·    ·   ·   ·   ·   ·   ·   ·   Springfield, Missouri 65804
25·    ·   ·   ·   ·   ·   ·   ·   · · · ·(417)887-4110


                                             Alpha Reporting & Video
      417-887-4110                         www.alphareportingservice.com         417-887-4110    YVer1f




                                               EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 3 of 25 PageID #: 264
                                                           Robin Mesey
MESEY vs CITY OF VAN BUREN                                                                                               8/19/2020

                                                           Page 2                                                             Page 4
 ·1·   · · · · · · · · ·A P P E A R A N C E S                       ·1·   · · ·Whereupon,
 ·2
 ·3·   ·For Plaintiff:· · · MR. JAMES W. SCHOTTEL, JR.
                                                                    ·2·   · · · · · · · · · · · ·MR. ROBIN MESEY,
 · ·   · · · · · · · · · · ·SCHOTTEL & ASSOCIATES, P.C.             ·3·   · · ·Plaintiff herein, being produced, sworn, and
 ·4·   · · · · · · · · · · ·906 Olive Street                        ·4·   · · ·examined, testified as follows:
 · ·   · · · · · · · · · · ·St. Louis, MO· 63101
 ·5·   · · · · · · · · · · ·(314)421-0350
                                                                    ·5·   · · · · · · · · · · · · · EXAMINATION
 ·6·   ·For Defendants· · · MR. DAMON S. PHILLIPS                   ·6·   · · ·BY MR. PHILLIPS:
 · ·   ·City of Van Buren· ·KECK & PHILLIPS                         ·7·   ·Q.· Could you please state your name?
 ·7·   ·and Bradwell:· · · ·3140 E. Division Street
 · ·   · · · · · · · · · · ·Springfield, MO· 65802
                                                                    ·8·   ·A.· Robin Mesey.
 ·8·   · · · · · · · · · · ·(417)890-8989                           ·9·   ·Q.· Mesey?
 ·9·   ·For Defendant· · · ·MS. PORTIA C. KAYSER                    10·   ·A.· Mesey, M-e-s-e-y.· Mesey.
 · ·   ·Charles Roper:· · · FISHER PATTERSON
                                                                    11·   ·Q.· Okay.· Mr. Mesey, my name is Damon Phillips. I
 10·   · · · · · · · · · · ·SAYLER & SMITH
 · ·   · · · · · · · · · · ·1010 Market Street                      12·   · · ·represent the City of Van Buren and Chief Bradwell.
 11·   · · · · · · · · · · ·Suite 1650                              13·   · · ·And you understand that you've sued those two
 · ·   · · · · · · · · · · ·St. Louis, MO· 63101
                                                                    14·   · · ·clients of mine in this lawsuit.· Correct?
 12·   · · · · · · · · · · ·(314)561-3675
 13·   ·Also Present:· · · ·Ms. Jennifer Mesey                      15·   ·A.· Yes.
 14                                                                 16·   ·Q.· I'm going to ask you some questions today.· After
 15·   · · · · · · · · · · · ·I N D E X
                                                                    17·   · · ·I've asked you some questions, I imagine that other
 16
 · ·   ·Testimony of                                                18·   · · ·attorneys may have questions for you as well.· Do
 17·   ·MR. ROBIN MESEY:                                            19·   · · ·you understand that you're under oath?
 18·   · · · · · · · · · · · · · · · · · · · · · ·Page              20·   ·A.· Yes.
 19·   ·By Mr. Phillips:· · · · · · · · · · · · · · ·4
 20·   ·By Ms. Kayser:· · · · · · · · · · · · · · · 49
                                                                    21·   ·Q.· And you understand that what you say today has to be
 21·   ·REPORTER'S CERTIFICATE:· · · · · · · · · · ·64              22·   · · ·the truth just as if you were in a court of law?
 22                                                                 23·   ·A.· Yes.
 23
 24·   ·Phonetic spellings are signified by: (ph.).
                                                                    24·   ·Q.· Have you ever been in a deposition before?
 25·   ·Exactly as stated: (sic).                                   25·   ·A.· No.

                                                           Page 3                                                             Page 5
 ·1· · · · · · · · · ·E X H I B I T S                               ·1·   ·Q.· In ordinary speech people have a tendency to speak
 ·2· ·EXHIBIT· · · · ·DESCRIPTION· · · · · ·PAGE
                                                                    ·2·   · · ·over each other.· You and I haven't done that yet,
 ·3· ·RM 1· · · · · · Interrogatory answers· · 48
                                                                    ·3·   · · ·but I wouldn't be surprised if we did because that's
 ·4· ·RM 2· · · · · · Van Buren Police· · · · ·51
                                                                    ·4·   · · ·just how people talk.· I'm going to try and be aware
 · · · · · · · · · · ·Department incident
                                                                    ·5·   · · ·as we talk that we're making a record and so I'm
 ·5· · · · · · · · · ·report
 ·6· ·(Originals of Exhibits 1 and 2 were attached to
                                                                    ·6·   · · ·going to try not to speak over you.· And I apologize
 · · ·the original transcript.· Scans sent to                       ·7·   · · ·if I do.· I'd ask you to do the same and try not to
 ·7· ·Mr. Phillips, Ms. Kayser, and Mr. Schottel.)                  ·8·   · · ·speak over me.· Is that okay?
 ·8                                                                 ·9·   ·A.· Yes.
 ·9                                                                 10·   ·Q.· When I ask you questions, sometimes I think you're
 10                                                                 11·   · · ·probably going to know the answer pretty quickly and
 11                                                                 12·   · · ·other times, unfortunately, I may word a question
 12                                                                 13·   · · ·poorly, and it may be confusing.· Can you agree to
 13                                                                 14·   · · ·tell me if I ask you a badly worded question so I
 14
                                                                    15·   · · ·can try and rephrase it?
 15
                                                                    16·   ·A.· Yes.
 16
                                                                    17·   ·Q.· By the same token if you answer a question, is it
 17
 18
                                                                    18·   · · ·fair for me to assume that you believed you
 19
                                                                    19·   · · ·understood the question?
 20                                                                 20·   ·A.· Yes.
 21                                                                 21·   ·Q.· I don't really think we're going to take a great
 22                                                                 22·   · · ·deal of time today.· But if there's a point during
 23                                                                 23·   · · ·the deposition where you feel you need to take a
 24                                                                 24·   · · ·break either to use the restroom, get a drink, or
 25                                                                 25·   · · ·just stretch your legs, can you agree to tell me

                                                  Alpha Reporting & Video
417-887-4110                                    www.alphareportingservice.com                                        417-887-4110      YVer1f




                                                         EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 4 of 25 PageID #: 265
                                                          Robin Mesey
MESEY vs CITY OF VAN BUREN                                                                                               8/19/2020

                                                           Page 6                                                             Page 8
 ·1·   · · ·that so that we can take a break?                       ·1·   ·Q.· Is that the same place that you were living during
 ·2·   ·A.· Yes.                                                    ·2·   · · ·the incident at issue in this lawsuit?
 ·3·   ·Q.· Okay.· You stated your name on the record.· Have you    ·3·   ·A.· No, it is not.
 ·4·   · · ·ever had any other names?                               ·4·   ·Q.· How long have you been at this Earl Street address?
 ·5·   ·A.· No.                                                     ·5·   ·A.· We've -- we've owned the home for ten years, but
 ·6·   ·Q.· What's your current age?                                ·6·   · · ·there was a short period of time right after the
 ·7·   ·A.· I'm 41.                                                 ·7·   · · ·flood that we stayed with her father.· And that's
 ·8·   ·Q.· What's your date of birth?                              ·8·   · · ·where the incident took place, over there.
 ·9·   ·A.· November 1st, 1978.                                     ·9·   ·Q.· Okay.
 10·   ·Q.· And, Mr. Mesey, I'm not trying to pry into your         10·   · · · · · · MR. SCHOTTEL:· Objection.· Nonresponsive.
 11·   · · ·medical background or anything like that, but I do      11·   · · · · · · Try to answer the question again.· I don't
 12·   · · ·need to know if you're currently under the influence    12·   · · ·think you answered it.
 13·   · · ·of any medication or any substance that you think       13·   · · · · · · MR. PHILLIPS:· I feel he answered it.
 14·   · · ·may interfere with your ability to understand the       14·   · · · · · · MR. SCHOTTEL:· I thought you said how long, a
 15·   · · ·questions today.                                        15·   · · ·time period.
 16·   ·A.· No.                                                     16·   · · · · · · MR. PHILLIPS:· That's fine.· I was really
 17·   ·Q.· And I understand that you're married; is that right?    17·   · · ·looking for an approximation.
 18·   ·A.· Yes.                                                    18·   · · · · · · MR. SCHOTTEL:· Okay.
 19·   ·Q.· And what's your spouse's name?                          19·   ·Q.· (By Mr. Phillips) So you have owned the Earl Street
 20·   ·A.· Jennifer Mesey.                                         20·   · · ·address for several years, but after the flood that
 21·   ·Q.· And is she in the courtroom with us today?              21·   · · ·affected Van Buren, there was a period of time where
 22·   ·A.· Yes.                                                    22·   · · ·you lived with your father-in-law?
 23·   ·Q.· I don't -- I apologize for putting you on the spot      23·   ·A.· Correct.
 24·   · · ·with this question, but how long have you been          24·   ·Q.· And it was at your father-in-law's residence -- or
 25·   · · ·married?                                                25·   · · ·at least around there that that incident occurred;

                                                           Page 7                                                             Page 9
 ·1·   ·A.· Since 2016.                                             ·1·   · · ·right?
 ·2·   ·Q.· Okay.· Do you have any children?                        ·2·   ·A.· Yes.
 ·3·   ·A.· Yes.                                                    ·3·   ·Q.· Who lives with you at the Earl Street address other
 ·4·   ·Q.· Could you state their names and ages?                   ·4·   · · ·than your wife and the two kids you mentioned?
 ·5·   ·A.· Michael.· He's 18.· Yeah.· 18.· Chloe.· She is 16 --    ·5·   · · ·Anyone else?
 ·6·   · · ·or 17.· She just turned 17.· Charlie.· He's 13.· And    ·6·   ·A.· No.
 ·7·   · · ·Robbie.· He's 14.                                       ·7·   ·Q.· Do you remember the address of your father-in-law,
 ·8·   ·Q.· And do they all have the same last name as you?         ·8·   · · ·where this incident occurred?
 ·9·   ·A.· No.· Charlie and Robbie have the same.· And Michael     ·9·   ·A.· I believe it was 1512 Dale Street.
 10·   · · ·and Chloe, their last name is Huffman.                  10·   ·Q.· And was that also in Van Buren, Missouri?
 11·   ·Q.· I'm sorry?                                              11·   ·A.· Yes.
 12·   ·A.· Huffman.                                                12·   ·Q.· During the approximate time frame of this incident,
 13·   ·Q.· How do you spell that?                                  13·   · · ·who lived at that location?
 14·   ·A.· H-u-f-f-m-a-n.                                          14·   ·A.· Myself, my wife, three of our children, and my
 15·   ·Q.· Do any of them live with you?                           15·   · · ·wife's father.
 16·   ·A.· Two of them.                                            16·   ·Q.· And which three of your children were living there?
 17·   ·Q.· Which two?                                              17·   ·A.· It would have been Robbie, Charlie, and Michael.
 18·   ·A.· Robbie and Charles.                                     18·   ·Q.· What's your wife's father's name?
 19·   ·Q.· And where do the other two live?                        19·   ·A.· Michael Mester.
 20·   ·A.· With their aunt.                                        20·   ·Q.· How do you spell the last name?
 21·   ·Q.· I don't need an address exactly, but can you tell me    21·   ·A.· M-e-s-t-e-r.
 22·   · · ·what town they live in?                                 22·   ·Q.· What type of dwelling is that?
 23·   ·A.· Alton, Illinois.                                        23·   ·A.· What do you mean?
 24·   ·Q.· Okay.· What is your home address?                       24·   ·Q.· Is it a house?· An apartment?
 25·   ·A.· 1115 Earl Street, Van Buren, Missouri.                  25·   ·A.· Okay.· It's a house.

                                                 Alpha Reporting & Video
417-887-4110                                   www.alphareportingservice.com                                         417-887-4110      YVer1f




                                                      EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 5 of 25 PageID #: 266
                                                          Robin Mesey
MESEY vs CITY OF VAN BUREN                                                                                              8/19/2020

                                                         Page 10                                                            Page 12
 ·1·   ·Q.· How many stories are there?                             ·1·   ·Q.· I understand 2003 was quite a while ago.· Do you
 ·2·   ·A.· One.                                                    ·2·   · · ·remember the specific disposition that you got?
 ·3·   ·Q.· How many bedrooms?                                      ·3·   ·A.· What do you mean?
 ·4·   ·A.· Two.                                                    ·4·   ·Q.· Well, do you remember if you got six months'
 ·5·   ·Q.· And you were staying there because of the flood;        ·5·   · · ·probation with a year of jail backup sentence or
 ·6·   · · ·right?                                                  ·6·   · · ·anything like that or you just remember being on
 ·7·   ·A.· Yes.· While I was working on our home re- -- doing      ·7·   · · ·probation?
 ·8·   · · ·some remodeling.                                        ·8·   ·A.· I believe it was probation with community service.
 ·9·   ·Q.· Sounds like it was pretty cramped, huh?                 ·9·   ·Q.· Okay.· And that was through Carter County?
 10·   ·A.· Uh-huh.                                                 10·   ·A.· Yes.
 11·   ·Q.· Do you remember -- and I don't need an exact date,      11·   ·Q.· Any other crimes that you can remember?
 12·   · · ·but approximately how long you were at that             12·   ·A.· No.
 13·   · · ·location?                                               13·   ·Q.· You referred to some traffic incidents; is that
 14·   ·A.· Maybe around a year.                                    14·   · · ·right?
 15·   ·Q.· Do you remember roughly when the flood was?             15·   ·A.· Yes.
 16·   ·A.· April of 2017.                                          16·   ·Q.· What kind of traffic incidents were those?
 17·   ·Q.· And that's fine.                                        17·   ·A.· I've gotten a speeding ticket, seat belt ticket, I
 18·   ·A.· Somewhere in there.                                     18·   · · ·believe.
 19·   ·Q.· You said that you were working on your house during     19·   ·Q.· Okay.· Nothing else?
 20·   · · ·this time frame while living with your father-in-law;   20·   ·A.· No.
 21·   · · ·is that right?                                          21·   ·Q.· How are you currently employed?
 22·   ·A.· Correct.                                                22·   ·A.· I do mechanic work.
 23·   ·Q.· What is it that you do -- or did for a living back      23·   ·Q.· Where at?
 24·   · · ·then?                                                   24·   ·A.· From home.
 25·   ·A.· What was I doing?· At that point in time I was          25·   ·Q.· Are you self-employed?

                                                         Page 11                                                            Page 13
 ·1·   · · ·unemployed.                                             ·1·   ·A.· Yeah.
 ·2·   ·Q.· Could you describe your educational background?         ·2·   ·Q.· Do you have a company?
 ·3·   ·A.· High school.                                            ·3·   ·A.· No.· Just by reference from people I do work for.
 ·4·   ·Q.· Do you have a high school diploma?                      ·4·   ·Q.· Okay.· So when you do work for people, it's just you
 ·5·   ·A.· No, I do not.· I dropped out of high school.            ·5·   · · ·doing it in your own name; right?
 ·6·   ·Q.· What was the highest grade you made it through?         ·6·   ·A.· Correct.
 ·7·   ·A.· Tenth.                                                  ·7·   ·Q.· Do you have a website, advertisements, that sort of
 ·8·   ·Q.· Do you have a GED?                                      ·8·   · · ·thing?
 ·9·   ·A.· No.                                                     ·9·   ·A.· No.
 10·   ·Q.· Do you have any vocational training?                    10·   ·Q.· Just all word of mouth?
 11·   ·A.· Lots of industrial construction training, stuff like    11·   ·A.· Yes.
 12·   · · ·that employment wise.                                   12·   ·Q.· What kind of mechanic work do you do?
 13·   ·Q.· Like on-the-job type stuff?                             13·   ·A.· Everything except diesel.· Anything gas engine
 14·   ·A.· Yeah.                                                   14·   · · ·related.
 15·   ·Q.· Have you ever been found guilty of or pled guilty to    15·   ·Q.· Okay.· So motor vehicles?
 16·   · · ·a crime?                                                16·   ·A.· Correct.
 17·   ·A.· Yes.· Traffic tickets and I had a misdemeanor theft     17·   ·Q.· Lawn mowers?
 18·   · · ·charge.                                                 18·   ·A.· Yes.
 19·   ·Q.· Where was that at?                                      19·   ·Q.· And how long have you been employed in that
 20·   ·A.· Carter County.                                          20·   · · ·capacity?
 21·   ·Q.· Do you remember approximately when that was?            21·   ·A.· Since I was a young teenager.· I've been doing it
 22·   ·A.· 2003, I believe.                                        22·   · · ·all my life.
 23·   ·Q.· What did you get in that?                               23·   ·Q.· Okay.· Have you also had other jobs?
 24·   ·A.· It was, like, six months' probation, something like     24·   ·A.· Yes.
 25·   · · ·that.                                                   25·   ·Q.· When was the last time you had another job?

                                                 Alpha Reporting & Video
417-887-4110                                   www.alphareportingservice.com                                        417-887-4110      YVer1f




                                                      EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 6 of 25 PageID #: 267
                                                          Robin Mesey
MESEY vs CITY OF VAN BUREN                                                                                               8/19/2020

                                                         Page 14                                                             Page 16
 ·1·   ·A.· 2017.· I was a -- I did demolition through the          ·1·   · · · · · · MR. SCHOTTEL:· Objection to the form.· It's
 ·2·   · · ·Local 110 out of St. Louis.                             ·2·   · · ·vague and it -- you're discussing what you
 ·3·   ·Q.· Could you just basically or generally describe what     ·3·   · · ·understand.· So I would ask that you rephrase the
 ·4·   · · ·that entailed?                                          ·4·   · · ·question.· It's confusing, but --
 ·5·   ·A.· We demoed, like, Truman College in Kirksville,          ·5·   · · · · · · MR. PHILLIPS:· If your client understands the
 ·6·   · · ·Missouri.· We did that for a remodel.· He went in       ·6·   · · ·question, he can answer it.
 ·7·   · · ·and did the demolition so the guys could come in and    ·7·   ·Q.· (By Mr. Phillips) And if you don't understand the
 ·8·   · · ·build a new -- just get rid of the old so they can      ·8·   · · ·question, let me know, and I will be happy to
 ·9·   · · ·put the new in.                                         ·9·   · · ·rephrase it, Mr. Mesey.
 10·   ·Q.· Were you anybody's employee?                            10·   ·A.· Could you repeat the question?· I'm sorry.
 11·   ·A.· Yes.                                                    11·   ·Q.· You're claiming that two dogs were injured in this
 12·   ·Q.· Okay.· What was the name of your employer?              12·   · · ·incident; right?
 13·   ·A.· Midwest Service Group.                                  13·   ·A.· Yes.
 14·   ·Q.· And how long did you work for Midwest Service Group?    14·   ·Q.· And you're accusing Officer Roper of shooting and
 15·   ·A.· A year and a half.                                      15·   · · ·killing one of those dogs; right?
 16·   ·Q.· And that was in the time frame of 2017?                 16·   · · · · · · MR. SCHOTTEL:· Objection.· Vague the way it's
 17·   ·A.· 2016 through two thousand -- well, it was from -- I     17·   · · ·phrased.
 18·   · · ·started in May of 2016.· And then it ended.· It was     18·   · · · · · · Subject to the objection, you can answer the
 19·   · · ·about a year.· May of 2017.                             19·   · · ·question.
 20·   ·Q.· Have you ever been a police or a law enforcement        20·   ·A.· Could you repeat it?
 21·   · · ·officer?                                                21·   ·Q.· (By Mr. Phillips) Are you claiming that
 22·   ·A.· No.                                                     22·   · · ·Officer Roper shot and killed one of your dogs?
 23·   ·Q.· Do you have any law enforcement training?               23·   ·A.· Yes.
 24·   ·A.· No.                                                     24·   ·Q.· What was that dog's name?
 25·   ·Q.· Have you ever been in the military?                     25·   ·A.· Max.

                                                          Page 15                                                           Page 17
 ·1·   ·A.· No.                                                     ·1·   ·Q.· What kind of dog was it?
 ·2·   ·Q.· Have you ever worked as a dog trainer?                  ·2·   ·A.· American Bulldog.
 ·3·   ·A.· No.                                                     ·3·   ·Q.· Was it registered with any association?· Like --
 ·4·   ·Q.· Have you ever worked as a dog breeder?                  ·4·   ·A.· Do you mean as far as, like --
 ·5·   ·A.· No.                                                     ·5·   ·Q.· Like, the American Kennel Club.
 ·6·   ·Q.· Have you ever worked for the city of Van Buren?         ·6·   ·A.· No, it was not.
 ·7·   ·A.· No.                                                     ·7·   ·Q.· Any other association?
 ·8·   ·Q.· Have you ever worked for a municipality or local        ·8·   ·A.· No.
 ·9·   · · ·government directly?                                    ·9·   ·Q.· Was this a show dog?
 10·   ·A.· No.                                                     10·   ·A.· No.
 11·   ·Q.· Other than that job you had between 2016 and 2017,      11·   ·Q.· How would you describe the fur coloring?
 12·   · · ·did you have other jobs before that?                    12·   ·A.· Brown, white, and black.
 13·   ·A.· Yes.                                                    13·   ·Q.· What was its approximate weight?
 14·   ·Q.· What did you do before that?                            14·   ·A.· 85 pounds -- 80, 85, somewhere in there.
 15·   · · · · · · MR. SCHOTTEL:· Objection.· Irrelevant.· We're    15·   ·Q.· Did it have any specialized training such as being a
 16·   · · ·not making a claim for lost wages.                      16·   · · ·helper dog?
 17·   · · · · · · Subject to that, you can answer the question.    17·   ·A.· No.
 18·   ·A.· '99 to, I believe, '02, I did industrial painting.      18·   ·Q.· Did the dog have a regular veterinarian?
 19·   ·Q.· (By Mr. Phillips) Okay.· Is it your understanding       19·   ·A.· Yes.
 20·   · · ·that the incident we're talking about in this           20·   ·Q.· Who?
 21·   · · ·lawsuit was on February 22nd, 2019?                     21·   ·A.· Dr. Fox in Fairdealing, Missouri.
 22·   ·A.· Yes.                                                    22·   ·Q.· I'm sorry.· In where?
 23·   ·Q.· All right.· And as I understand it, essentially         23·   ·A.· Fairdealing.
 24·   · · ·you're unhappy about an incident involving two dogs;    24·   ·Q.· Was the dog current on its shots?
 25·   · · ·is that right?                                          25·   ·A.· Yes.· I believe he got his shots at a different

                                                 Alpha Reporting & Video
417-887-4110                                   www.alphareportingservice.com                                         417-887-4110      YVer1f




                                                      EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 7 of 25 PageID #: 268
                                                         Robin Mesey
MESEY vs CITY OF VAN BUREN                                                                                             8/19/2020

                                                         Page 18                                                           Page 20
 ·1·   · · ·veterinarian, though.                                  ·1·   ·Q.· What were you doing for a living nine years ago?
 ·2·   ·Q.· Do you know where that was?                            ·2·   ·A.· Was working through Grassham Chevrolet in Van Buren,
 ·3·   ·A.· He's been to two -- one was Hicks, I believe.· And     ·3·   · · ·Missouri.
 ·4·   · · ·then he also went to Dr. Fox too.                      ·4·   ·Q.· Doing what?
 ·5·   ·Q.· Dr. Hicks?                                             ·5·   ·A.· Mechanic/detailing.
 ·6·   ·A.· No.· Hicks is the name of the veterinary clinic in     ·6·   ·Q.· Do you remember the name of your boss?
 ·7·   · · ·Poplar Bluff.                                          ·7·   ·A.· Jeff Keene.
 ·8·   ·Q.· Okay.· Any particular reason you switched vets?        ·8·   ·Q.· Do you remember the address that you worked at?
 ·9·   ·A.· No.· That was just for that particular visit, for      ·9·   ·A.· 402 Main Street, I believe.
 10·   · · ·one visit.                                             10·   ·Q.· You said that you paid $500 for the mother; right?
 11·   ·Q.· Was this your father-in-law's dog?                     11·   ·A.· Uh-huh.
 12·   ·A.· No.                                                    12·   ·Q.· I'm sorry.· Is that --
 13·   ·Q.· Where did you get the dog?                             13·   ·A.· Yes.· I'm sorry.
 14·   ·A.· We had his mother and father.· They bred, and we had   14·   ·Q.· I don't mean to pick on you with that.· It's just
 15·   · · ·puppies.· He was one of the puppies.                   15·   · · ·that we've got a record.
 16·   ·Q.· So it's fair to say you didn't buy the dog; right?     16·   ·A.· Right.
 17·   ·A.· No.· We purchased his parents.                         17·   ·Q.· Who did you pay $500 to for the mother?
 18·   ·Q.· But no one paid for him?                               18·   ·A.· I found an ad on Craigslist.· There was a breeder.
 19·   ·A.· No.                                                    19·   ·Q.· And when did you buy the mother?
 20·   ·Q.· Do you remember how much his parents cost?             20·   ·A.· I believe 2014.
 21·   ·A.· His father was $1,500.· And, I believe, I gave 500     21·   ·Q.· Do you remember the name of the breeder?
 22·   · · ·for his mother.                                        22·   ·A.· No.
 23·   ·Q.· Did you buy them both from the same place?             23·   ·Q.· Do you remember where the breeder was located?
 24·   ·A.· No.                                                    24·   ·A.· No.
 25·   ·Q.· Where did you get the father?                          25·   ·Q.· What kind of dog was the father?

                                                         Page 19                                                           Page 21
 ·1·   ·A.· From a friend of ours.· He could no longer keep the    ·1·   ·A.· American Bulldog.
 ·2·   · · ·dog.                                                   ·2·   ·Q.· What kind of dog was the mother?
 ·3·   ·Q.· And he charged you $1,500 for it?                      ·3·   ·A.· American Bulldog.
 ·4·   ·A.· Uh-huh.                                                ·4·   ·Q.· Do you have any understanding as to why one of them
 ·5·   ·Q.· Sorry?                                                 ·5·   · · ·cost 1,500 and the other cost 500?
 ·6·   ·A.· Yes.· I'm sorry.                                       ·6·   ·A.· The one was -- at that time when we got the father,
 ·7·   ·Q.· What was your friend's name?                           ·7·   · · ·he was -- or, no, the mother.· What was that?· There
 ·8·   ·A.· Greg.                                                  ·8·   · · ·was papers actually on the father that we were
 ·9·   ·Q.· What was his last name?                                ·9·   · · ·supposed to receive and didn't.· And the mother had
 10·   ·A.· Rector.                                                10·   · · ·no papers.
 11·   ·Q.· How do you spell that?                                 11·   ·Q.· And Mr. Rector represented to you that he was a
 12·   ·A.· R-e-c-t-o-r.                                           12·   · · ·purebred Bulldog?
 13·   ·Q.· Are you still in contact with Mr. Rector?              13·   ·A.· Oh, yes.
 14·   ·A.· No.                                                    14·   ·Q.· Okay.
 15·   ·Q.· Do you know where Mr. Rector lives?                    15·   ·A.· I mean, I knew -- yes.
 16·   ·A.· No.                                                    16·   ·Q.· All right.· And this -- one of their -- one of their
 17·   ·Q.· When was the last time you spoke with Mr. Rector?      17·   · · ·offspring was Max?
 18·   ·A.· Four years -- four years ago, something like that.     18·   ·A.· Correct, yes.
 19·   ·Q.· When did you pay Mr. Rector $1,500 for the -- this     19·   ·Q.· Okay.· So before this incident, did you live with
 20·   · · ·dog's father?                                          20·   · · ·Max at the Earl Street residence?
 21·   ·A.· Nine years ago.                                        21·   ·A.· Yes.
 22·   ·Q.· Do you remember how you paid?· Cash, check, charge?    22·   ·Q.· And then the flood occurred and you lived with Max
 23·   ·A.· It would have been cash.                               23·   · · ·and your wife and kids at her father's residence;
 24·   ·Q.· Did that cash come from both you and your wife?        24·   · · ·correct?
 25·   ·A.· Yes.                                                   25·   ·A.· Yes.

                                                 Alpha Reporting & Video
417-887-4110                                   www.alphareportingservice.com                                       417-887-4110      YVer1f




                                                     EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 8 of 25 PageID #: 269
                                                          Robin Mesey
MESEY vs CITY OF VAN BUREN                                                                                               8/19/2020

                                                         Page 22                                                            Page 24
 ·1·   ·Q.· Did Max have a doghouse or some sort of outside         ·1·   ·Q.· Do you know who owned that other dog?
 ·2·   · · ·shelter at your father-in-law's place?                  ·2·   ·A.· I do not know their name.
 ·3·   ·A.· Yes.                                                    ·3·   ·Q.· Were they a neighbor?
 ·4·   ·Q.· Was that in a backyard?· A side yard?· Or where?        ·4·   ·A.· Yes.
 ·5·   ·A.· Backyard.                                               ·5·   ·Q.· Do you know what kind of dog that was?
 ·6·   ·Q.· Was that a fenced backyard?                             ·6·   ·A.· It was a mixed breed.
 ·7·   ·A.· No.                                                     ·7·   ·Q.· Was there anyone with the dog or was the dog just
 ·8·   ·Q.· Was Max free to roam?                                   ·8·   · · ·roaming?
 ·9·   ·A.· No.                                                     ·9·   ·A.· Just roaming.
 10·   ·Q.· What kept him in the backyard?                          10·   ·Q.· Who was with you?
 11·   ·A.· His enclosure was completely -- it was enclosed.        11·   ·A.· Me and Max.· And then after my wife heard the tussle,
 12·   ·Q.· So there was an enclosure in the backyard that          12·   · · ·she came out and assisted me in breaking up the
 13·   · · ·contained a little shelter area where he stayed?        13·   · · ·fight.
 14·   ·A.· Yes.                                                    14·   · · · · · · MR. SCHOTTEL:· Objection.· Nonresponsive.
 15·   ·Q.· How many dogs were in there?                            15·   · · ·The question has been answered.
 16·   ·A.· Him and his mother.                                     16·   ·Q.· (By Mr. Phillips) So this dog approaches Max and
 17·   ·Q.· Other than that enclosure in the backyard, were         17·   · · ·they're starting to be aggressive towards each
 18·   · · ·there any other devices, like electronic fence or       18·   · · ·other; right?
 19·   · · ·leashes or chains or anything else to keep them from    19·   ·A.· The other dog started to be aggressive.
 20·   · · ·roaming?                                                20·   ·Q.· And your dog got aggressive back; correct?
 21·   ·A.· We also had a camper trailer back there that we         21·   ·A.· Correct.
 22·   · · ·would stay in from time to time.· And other than --     22·   ·Q.· And at that point you start trying to pull them
 23·   · · ·they never -- they were always enclosed.· Not free      23·   · · ·apart; is that right?
 24·   · · ·to roam.                                                24·   ·A.· Correct.
 25·   ·Q.· And I'm not trying to put words in your mouth. I        25·   ·Q.· And your wife is able to hear this; correct?

                                                         Page 23                                                            Page 25
 ·1·   · · ·want to make sure what you were trying to tell me.      ·1·   ·A.· Yes.
 ·2·   · · ·Were you saying that there was a camper back there      ·2·   ·Q.· And she comes out of the house and assists you;
 ·3·   · · ·that you would stay in?                                 ·3·   · · ·right?
 ·4·   ·A.· Yes.                                                    ·4·   ·A.· Yes.· As well did the owner of the dog after he
 ·5·   ·Q.· And that sometimes Max would stay in there with you?    ·5·   · · ·heard the tussle.
 ·6·   ·A.· Yes.                                                    ·6·   ·Q.· Okay.· So the owner of the dog was also able to
 ·7·   ·Q.· Okay.· Did Max ever stay inside the residence itself?   ·7·   · · ·hear?
 ·8·   ·A.· Yes.                                                    ·8·   ·A.· (Nods head.)
 ·9·   ·Q.· Was Max housebroken?                                    ·9·   ·Q.· "Yes"?
 10·   ·A.· Yes.                                                    10·   ·A.· Yes.
 11·   ·Q.· Approximately how old was Max at the time of this       11·   ·Q.· And then he comes out too?
 12·   · · ·incident?                                               12·   ·A.· Yes.
 13·   ·A.· Two.                                                    13·   ·Q.· And then the three of you are able to split up the
 14·   ·Q.· Prior to this incident, had Max, to your knowledge,     14·   · · ·dogs?
 15·   · · ·been involved in any fights with other dogs?            15·   ·A.· Yes.
 16·   ·A.· One.                                                    16·   ·Q.· Okay.· Do you remember approximately when that
 17·   ·Q.· Tell me about that.                                     17·   · · ·occurred?
 18·   ·A.· There's a black dog that lived down the street that     18·   ·A.· Probably three or four months prior to the -- his
 19·   · · ·came over into our yard as we were walking him          19·   · · ·death.
 20·   · · ·around for him to go to the bathroom.· And the dog      20·   ·Q.· And this was at that same residence, your
 21·   · · ·approached him and they were sniffling back and         21·   · · ·father-in-law's residence?
 22·   · · ·forth.· The other dog became aggressive, so my dog      22·   ·A.· Yes.
 23·   · · ·defended himself and got aggressive right back.         23·   ·Q.· Did you have any other incidents with that neighbor
 24·   ·Q.· Was that other dog unrestrained and just roaming?       24·   · · ·or that neighbor's dog?
 25·   ·A.· Yes.                                                    25·   ·A.· No.

                                                 Alpha Reporting & Video
417-887-4110                                   www.alphareportingservice.com                                         417-887-4110      YVer1f




                                                      EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 9 of 25 PageID #: 270
                                                         Robin Mesey
MESEY vs CITY OF VAN BUREN                                                                                             8/19/2020

                                                         Page 26                                                           Page 28
 ·1·   ·Q.· And Max is -- Max is deceased; is that correct?        ·1·   ·Q.· But you don't have any documentation?
 ·2·   ·A.· Yes.                                                   ·2·   ·A.· Do not.
 ·3·   ·Q.· Your lawsuit references a second dog; is that fair?    ·3·   ·Q.· And you don't know the organization?
 ·4·   ·A.· Yes.                                                   ·4·   ·A.· Do not.
 ·5·   ·Q.· What was the second dog's name?                        ·5·   ·Q.· Was this a show dog?
 ·6·   ·A.· Nina.                                                  ·6·   ·A.· No.
 ·7·   ·Q.· Was Nina Max's mother?                                 ·7·   ·Q.· Could you describe her fur coloring?
 ·8·   ·A.· Yes.                                                   ·8·   ·A.· Brown and white.
 ·9·   ·Q.· And Nina and Max, were they the only dogs that were    ·9·   ·Q.· And approximately how much did she weigh at the time
 10·   · · ·living with you at your father-in-law's residence?     10·   · · ·of this incident?
 11·   ·A.· No.· We have a little brown Chihuahua also.            11·   ·A.· 65 pounds.
 12·   ·Q.· What's that dog's name?                                12·   ·Q.· Did she have any specialized training, like being a
 13·   ·A.· Bella.                                                 13·   · · ·helper dog?
 14·   ·Q.· Is that B-e-l-l-a?                                     14·   ·A.· No.
 15·   ·A.· Yes.                                                   15·   ·Q.· Did she have a regular veterinarian?
 16·   ·Q.· What kind of dog -- is Nina still with us?             16·   ·A.· Yes.
 17·   ·A.· No, she is not.                                        17·   ·Q.· Is that Dr. Fox?
 18·   ·Q.· When did Nina pass away?                               18·   ·A.· Yes.
 19·   ·A.· About four months ago.                                 19·   ·Q.· Any other vets?
 20·   ·Q.· What kind of dog was Nina?                             20·   ·A.· Just the one that she seen after this incident.
 21·   ·A.· American Bulldog.                                      21·   ·Q.· Who was that?
 22·   ·Q.· Okay.· And she's the one that you got from the         22·   ·A.· Mountain View Animal Clinic.· I'm not for sure of
 23·   · · ·breeder?                                               23·   · · ·the veterinarian's name.
 24·   ·A.· Yes.                                                   24·   ·Q.· Why did you take her to Mountain View Animal Clinic
 25·   ·Q.· And I think you already said she didn't have any       25·   · · ·instead of Dr. Fox?

                                                         Page 27                                                           Page 29
 ·1·   · · ·papers; is that right?                                 ·1·   ·A.· Closer.
 ·2·   ·A.· Yes.                                                   ·2·   ·Q.· Is there any difference between the way -- I'm
 ·3·   ·Q.· See, that's an example of a badly worded question.     ·3·   · · ·thinking how best to phrase this.· Did Nina stay in
 ·4·   ·A.· They were an option.· No.· But he wanted more money    ·4·   · · ·the same shelter or enclosed area that Max did?
 ·5·   · · ·for me to get the papers.                              ·5·   ·A.· Yes.
 ·6·   ·Q.· Okay.                                                  ·6·   ·Q.· And did she sometimes stay in the trailer that you
 ·7·   ·A.· There was a set price with the papers and there was    ·7·   · · ·referenced earlier in connection with Max in the
 ·8·   · · ·a set price --                                         ·8·   · · ·backyard?
 ·9·   · · · · · · MR. SCHOTTEL:· Objection.· There's no           ·9·   ·A.· Yes.
 10·   · · ·question.                                              10·   ·Q.· And did she sometimes stay in the residence just
 11·   · · · · · · Let him ask a question.                         11·   · · ·like Max?
 12·   · · · · · · THE WITNESS:· All right.                        12·   ·A.· Yes.
 13·   ·Q.· (By Mr. Phillips) So was it your understanding when    13·   ·Q.· Is there any difference between the way you -- the
 14·   · · ·you were in the negotiations to purchase Nina that     14·   · · ·steps you took to keep control of Nina versus the
 15·   · · ·you could pay one price to get her without papers      15·   · · ·steps you took to control Max?
 16·   · · ·and another price to get her with papers?              16·   ·A.· No.
 17·   ·A.· Yes.                                                   17·   ·Q.· Prior to the incident that is at issue in this
 18·   ·Q.· And you went with the lower price; correct?            18·   · · ·lawsuit, are you aware of Nina being in any fights
 19·   ·A.· Yes.                                                   19·   · · ·with other dogs?
 20·   ·Q.· And I think I understand what the answer to this is,   20·   ·A.· No.
 21·   · · ·but was the dog registered with the American Kennel    21·   ·Q.· After this incident, are you aware of Nina being in
 22·   · · ·Club or any other similar organization?                22·   · · ·any fights with other dogs?
 23·   ·A.· I'm not -- I'm not sure on which one.                  23·   ·A.· No.
 24·   ·Q.· Okay.                                                  24·   ·Q.· Going back to Max, are you aware of Max attacking
 25·   ·A.· But, yes, one of them.                                 25·   · · ·anyone or being aggressive with anyone before this

                                                 Alpha Reporting & Video
417-887-4110                                   www.alphareportingservice.com                                       417-887-4110      YVer1f




                                                     EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 10 of 25 PageID #: 271
                                                          Robin Mesey
 MESEY vs CITY OF VAN BUREN                                                                                              8/19/2020

                                                          Page 30                                                           Page 32
 ·1·   · · ·incident?                                               ·1·   · · ·with the Ropers during this time frame; is that
 ·2·   ·A.· No.                                                     ·2·   · · ·fair?
 ·3·   ·Q.· Going back to Nina.· Are you aware of any incident      ·3·   ·A.· No.
 ·4·   · · ·where Nina has attacked a human being or been           ·4·   ·Q.· And that's a badly worded question.
 ·5·   · · ·aggressive towards a human being?                       ·5·   · · · · · · Were you friends with the Ropers during this
 ·6·   ·A.· No.                                                     ·6·   · · ·time frame?
 ·7·   ·Q.· Let's talk about the date of this incident.· Okay?      ·7·   ·A.· I was never friends with them.· That was my wife --
 ·8·   ·A.· Yes.                                                    ·8·   · · ·she was once upon a time my wife's friend.
 ·9·   ·Q.· You were at this 1512 Dale Street residence that        ·9·   ·Q.· Okay.· Had you ever been to the Ropers' house?
 10·   · · ·belonged to your father-in-law; correct?                10·   ·A.· No.
 11·   ·A.· Yes.                                                    11·   ·Q.· Had they ever been to your house?
 12·   ·Q.· Immediately prior to you going outside and this         12·   ·A.· She has.· Their -- her son and his wife's son are
 13·   · · ·scene unfolding, who was with you in the house?         13·   · · ·friends.
 14·   ·A.· As I was going outside?                                 14·   ·Q.· When you say --
 15·   ·Q.· No.· I'm sorry.· Immediately prior to that, who was     15·   ·A.· They have a son and she has a son, and they're both
 16·   · · ·with you in the house before you step outside?          16·   · · ·friends.
 17·   ·A.· Me and my wife.                                         17·   · · · · · · MR. SCHOTTEL:· Objection.· Nonresponsive. I
 18·   ·Q.· Was anyone else there?                                  18·   · · ·think the question was "has she been to your house."
 19·   ·A.· No.                                                     19·   · · · · · · Subject to the objection, you can answer the
 20·   ·Q.· Okay.· You start to step outside; is that right?        20·   · · ·question.
 21·   ·A.· Yes.                                                    21·   ·Q.· (By Mr. Phillips) Let's try and break it down a
 22·   ·Q.· Why did you start to step outside?                      22·   · · ·little more.· Okay.· Have you ever been to the
 23·   ·A.· I heard two gunshots.                                   23·   · · ·Ropers' house?
 24·   ·Q.· You heard two gunshots.· What do you do?                24·   ·A.· No.
 25·   ·A.· I jump up, step outside.                                25·   ·Q.· Have the Ropers ever been to your house?

                                                         Page 31                                                             Page 33
 ·1·   ·Q.· Then what happens?                                      ·1·   ·A.· Yes.
 ·2·   ·A.· I look around.· I see the officer in the street,        ·2·   ·Q.· Did you meet them at your house?
 ·3·   · · ·look 20 feet from him, and see my dog laying in the     ·3·   · · · · · · MR. SCHOTTEL:· Objection.· Vague as to
 ·4·   · · ·road.                                                   ·4·   · · ·"them," whether it was one or both.
 ·5·   ·Q.· When you say "the officer," are you talking about       ·5·   · · · · · · MR. PHILLIPS:· I said "Ropers."
 ·6·   · · ·Officer Roper?                                          ·6·   · · · · · · MR. SCHOTTEL:· Well, it could be the wife or
 ·7·   ·A.· Yes.                                                    ·7·   · · ·the husband.· If you want to break it down, that
 ·8·   ·Q.· Had you ever seen Officer Roper before?                 ·8·   · · ·would be a little bit better.
 ·9·   ·A.· Yes.                                                    ·9·   · · · · · · But subject to that, you can answer.
 10·   ·Q.· Did you know who Officer Roper was?                     10·   ·Q.· (By Mr. Phillips) Fine.· We'll just break it down a
 11·   ·A.· Yes.                                                    11·   · · ·little more.
 12·   ·Q.· How did you know who he was?                            12·   · · · · · · Has Mr. Roper ever been to a place where you
 13·   ·A.· It's a small town.· Everybody knows everybody.          13·   · · ·live?
 14·   ·Q.· Well, do you remember ever meeting him before?          14·   ·A.· Yes.
 15·   ·A.· Yes.                                                    15·   ·Q.· Okay.· Other than the incident that we're talking
 16·   ·Q.· Where did you meet him at?                              16·   · · ·about in this lawsuit?
 17·   ·A.· My wife was friends with his wife.                      17·   ·A.· Yes.
 18·   ·Q.· Okay.· Had you ever socialized with the Ropers?         18·   ·Q.· When did that occur?
 19·   ·A.· No.                                                     19·   ·A.· Probably one of the times his wife was picking up
 20·   ·Q.· Well, when you say that his wife was friends with       20·   · · ·her son.
 21·   · · ·your wife, how did they know each other?                21·   ·Q.· So Mr. Roper's wife came to your house with
 22·   ·A.· Past tense.· As teenagers growing up together.          22·   · · ·Mr. Roper to pick up her son?
 23·   ·Q.· Okay.· Did they go to school together?                  23·   ·A.· He may have been waiting in the vehicle while she
 24·   ·A.· Yes.                                                    24·   · · ·was picking her son up.
 25·   ·Q.· Do you know -- that's fine.· So you were not friends    25·   ·Q.· Okay.· Did you see Mr. Roper and Mrs. Roper outside

                                                 Alpha Reporting & Video
 417-887-4110                                  www.alphareportingservice.com                                         417-887-4110      YVer1f




                                                      EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 11 of 25 PageID #: 272
                                                         Robin Mesey
 MESEY vs CITY OF VAN BUREN                                                                                            8/19/2020

                                                         Page 34                                                           Page 36
 ·1·   · · ·the day of this incident?                              ·1·   · · ·happens next?
 ·2·   ·A.· Right outside the house, only one.                     ·2·   ·A.· I walk out there and observe my dog, watch him take
 ·3·   ·Q.· At some point did you also see Mrs. Roper there?       ·3·   · · ·his last breath.· I look at him.· He's just standing
 ·4·   ·A.· She was down the street.                               ·4·   · · ·there with his sidearm out.· And I asked him why did
 ·5·   ·Q.· Okay.· What were you doing at home when you first      ·5·   · · ·he -- "Why did you shoot my dog?"
 ·6·   · · ·heard the gunshots?                                    ·6·   ·Q.· And what did he tell you?
 ·7·   ·A.· We were in the recliner and heard the shots and got    ·7·   ·A.· He was -- he was fighting Draco.· I guess that's the
 ·8·   · · ·up and went outside.                                   ·8·   · · ·name of his father-in-law's dog.
 ·9·   ·Q.· Okay.· Prior to hearing the gunshots, had you heard    ·9·   ·Q.· Had you ever heard of or seen Draco before?
 10·   · · ·any barking?                                           10·   ·A.· I have heard of him.
 11·   ·A.· No.                                                    11·   ·Q.· Do you know what kind of dog Draco was?
 12·   ·Q.· So you go outside.· And the first things that you      12·   ·A.· I have no idea.
 13·   · · ·see are Max and Mr. Roper; is that right?              13·   ·Q.· Do you remember if you had ever seen Draco before?
 14·   ·A.· Yes.                                                   14·   ·A.· I believe I did once.· They lived all the way at the
 15·   ·Q.· And what happens then?                                 15·   · · ·end of the dead-end street.· I never went down that
 16·   ·A.· He was standing out there with his sidearm in his      16·   · · ·way really.
 17·   · · ·hand making sure that my dog was deceased.             17·   · · · · · · MR. SCHOTTEL:· Objection.· Nonresponsive to
 18·   ·Q.· Well, what do you mean by that?· What was he doing?    18·   · · ·the question.
 19·   ·A.· Like, waiting to see if he needed to fire another      19·   ·Q.· (By Mr. Phillips) Do you remember where you saw or
 20·   · · ·shot to finish him off.                                20·   · · ·think you saw Draco?
 21·   ·Q.· How do you know that?                                  21·   ·A.· At the father-in-law's house.
 22·   ·A.· Because he was investigating his body with his         22·   ·Q.· Had you been to the father-in-law's house?
 23·   · · ·sidearm out.                                           23·   ·A.· Not exactly there, but down there.
 24·   ·Q.· What was -- okay.· What was he physically doing?       24·   ·Q.· And when we say "the father-in-law," you're talking
 25·   ·A.· Standing there observing him with his sidearm out.     25·   · · ·about Mr. Roper's father-in-law?

                                                         Page 35                                                           Page 37
 ·1·   ·Q.· So he was looking at Max with his gun out?             ·1·   ·A.· Correct.
 ·2·   ·A.· (Nods head.)                                           ·2·   ·Q.· Do you remember his name?
 ·3·   ·Q.· "Yes"?                                                 ·3·   ·A.· I believe Jeff.
 ·4·   ·A.· Yes.                                                   ·4·   ·Q.· Do you remember his last name?
 ·5·   ·Q.· Was Roper wearing a police uniform?                    ·5·   ·A.· Wahlberg.
 ·6·   ·A.· I don't remember what he was wearing.                  ·6·   ·Q.· Do you know how to spell it?
 ·7·   ·Q.· Do you remember what kind of vehicle Roper was in or   ·7·   ·A.· No.
 ·8·   · · ·occupying?                                             ·8·   ·Q.· Okay.· So you're outside, you're speaking with
 ·9·   ·A.· There was no vehicle outside.· His vehicle was down    ·9·   · · ·Roper.· Are there other people around outside with
 10·   · · ·the street.                                            10·   · · ·you guys?
 11·   ·Q.· Okay.· What kind of vehicle was that?                  11·   ·A.· No.
 12·   ·A.· They have a black -- I'm not sure what it is. I        12·   ·Q.· At some point do you see other people outside?
 13·   · · ·don't know.                                            13·   ·A.· Not in our area, no.
 14·   ·Q.· Was it a police vehicle?                               14·   ·Q.· Are there other people that are coming out just to
 15·   ·A.· I don't know.· I don't know.                           15·   · · ·look around or something?
 16·   ·Q.· Did it have lights on top of it?                       16·   ·A.· There were people down at the end of the street.
 17·   ·A.· Their personal vehicle was down there.· It was a       17·   ·Q.· Do you know who they were?
 18·   · · ·black SUV.                                             18·   ·A.· His wife and stepchildren.
 19·   ·Q.· Okay.· So they had their personal vehicle?             19·   ·Q.· And we're talking about Mrs. Roper and her kids?
 20·   ·A.· That was down there, yes.                              20·   ·A.· Yes.
 21·   ·Q.· Did you see any police vehicles there that you         21·   ·Q.· Do you know her kids' names?
 22·   · · ·associated with the Ropers?                            22·   ·A.· Yes.
 23·   ·A.· I didn't observe the area that well to really know.    23·   ·Q.· What are their names?
 24·   · · ·I don't know.· I was too worried about the incident.   24·   ·A.· Jacob, Devon, Kailee or Kylea, something like that.
 25·   ·Q.· Okay.· So you see Roper is looking at Max.· What       25·   ·Q.· Do you know their approximate ages?

                                                 Alpha Reporting & Video
 417-887-4110                                  www.alphareportingservice.com                                       417-887-4110      YVer1f




                                                     EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 12 of 25 PageID #: 273
                                                          Robin Mesey
 MESEY vs CITY OF VAN BUREN                                                                                              8/19/2020

                                                         Page 38                                                            Page 40
 ·1·   ·A.· No.                                                     ·1·   · · ·town.
 ·2·   ·Q.· Okay.· So you see the Ropers, their kids.· Anyone       ·2·   ·Q.· Just in passing?
 ·3·   · · ·else?                                                   ·3·   ·A.· Uh-huh, yes.
 ·4·   ·A.· No.· I wasn't observing everyone out there.· I was      ·4·   ·Q.· Was that officer in uniform?
 ·5·   · · ·worried about my dog.                                   ·5·   ·A.· Yes.
 ·6·   ·Q.· Okay.· So you've spoken with Roper.· He tells you       ·6·   ·Q.· Did he arrive in a patrol vehicle?
 ·7·   · · ·why he shot Max.· What happens next?                    ·7·   ·A.· Yes.
 ·8·   ·A.· He told me that he got in a fight with Draco.· And      ·8·   ·Q.· You also said that a deputy showed up?
 ·9·   · · ·after that I just kind of -- I had to get away from     ·9·   ·A.· Yes.
 10·   · · ·him because I was upset.· My wife came out and she      10·   ·Q.· Was that Justin Eudaley?
 11·   · · ·was upset.· I believe they exchanged a few words,       11·   ·A.· Yes.
 12·   · · ·and then I had to distance myself from the situation.   12·   ·Q.· Had you ever interacted with him before?
 13·   ·Q.· What did you do?                                        13·   ·A.· No.
 14·   ·A.· I just kind of stepped off to the side to be by         14·   ·Q.· Was he in uniform?
 15·   · · ·myself for a moment.                                    15·   ·A.· Yes.
 16·   ·Q.· While you were off on the side to be by yourself,       16·   ·Q.· Was he in a patrol vehicle?
 17·   · · ·were you aware of what was going on between your        17·   ·A.· Yes.
 18·   · · ·wife and the Ropers?                                    18·   ·Q.· Did you speak with the uniformed Van Buren officer?
 19·   ·A.· Yes.                                                    19·   ·A.· After everything settled down, he came inside the
 20·   ·Q.· In general, what was happening there?                   20·   · · ·residence and spoke to us.· Yes.
 21·   ·A.· They were discussing -- I knew what was going on. I     21·   ·Q.· Do you remember in general what it is that he said
 22·   · · ·was just keeping myself from commenting.                22·   · · ·to you?
 23·   ·Q.· Was anybody yelling?                                    23·   ·A.· Just questioned us about the situation, what we
 24·   ·A.· What do you mean "yelling"?· Like --                    24·   · · ·observed, I believe.
 25·   ·Q.· Do you want me to define the word "yelling"?            25·   ·Q.· Was the deputy with him while this is going on?

                                                         Page 39                                                             Page 41
 ·1·   ·A.· Do you mean angrily screaming or loudly talking?        ·1·   ·A.· The -- I'm sorry.· Did you say the police officer
 ·2·   ·Q.· I mean yelling, whatever you think that means.          ·2·   · · ·come in and question us?· It was the deputy who
 ·3·   ·A.· My wife and -- was asking him about what was going      ·3·   · · ·questioned us.
 ·4·   · · ·on too.· She was getting loud, yeah.                    ·4·   ·Q.· Okay.· Okay.
 ·5·   ·Q.· How was Mr. Roper behaving?                             ·5·   ·A.· Yes.
 ·6·   ·A.· Nervous.                                                ·6·   ·Q.· So the deputy came inside and questioned you?
 ·7·   ·Q.· So you go off to the side, you're hearing this.         ·7·   ·A.· Yes.
 ·8·   · · ·What do you do next?                                    ·8·   ·Q.· Did the officer come inside and question you at all?
 ·9·   ·A.· About that time is when police officers started         ·9·   ·A.· No.
 10·   · · ·showing up.                                             10·   ·Q.· Do you remember what, if anything, the officer did?
 11·   ·Q.· Okay.· Do you -- did you know any of those people?      11·   ·A.· He handed the case over to the deputy.
 12·   ·A.· Which people?                                           12·   ·Q.· Okay.· Do you know if the deputy spoke with the
 13·   ·Q.· Well, you said "officers started showing up."· Did      13·   · · ·Ropers after that or before that?
 14·   · · ·more than one show up?                                  14·   ·A.· Yes.
 15·   ·A.· Yes.                                                    15·   ·Q.· Were you able to see the deputy speak with the
 16·   ·Q.· Okay.· Do you know who showed up?                       16·   · · ·Ropers?
 17·   ·A.· One was Eudaley.· He's a sheriff's deputy.· And         17·   ·A.· Yes.
 18·   · · ·there was also another Van Buren police officer too.    18·   ·Q.· Do you know what Mrs. Roper does for a living?
 19·   ·Q.· Did you know that Van Buren police officer?             19·   ·A.· No.
 20·   ·A.· That one, no, I do not.                                 20·   ·Q.· Do you have any reason to believe that Officer Roper
 21·   ·Q.· Do you know his name?                                   21·   · · ·was working or on duty at the time of this incident?
 22·   ·A.· No.                                                     22·   ·A.· I don't know.
 23·   ·Q.· Prior to this incident, to your knowledge, had you      23·   ·Q.· Are you familiar with Sheriff Richard Stephens?
 24·   · · ·ever interacted with that Van Buren police officer?     24·   ·A.· Yes.
 25·   ·A.· I'm sure I've spoken to him before in the -- small      25·   ·Q.· How do you know him?

                                                 Alpha Reporting & Video
 417-887-4110                                  www.alphareportingservice.com                                         417-887-4110      YVer1f




                                                      EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 13 of 25 PageID #: 274
                                                          Robin Mesey
 MESEY vs CITY OF VAN BUREN                                                                                              8/19/2020

                                                         Page 42                                                             Page 44
 ·1·   ·A.· The sheriff of Carter County.                           ·1·   ·A.· Front right elbow.
 ·2·   ·Q.· Could you describe the nature of your relationship      ·2·   ·Q.· Okay.· What did you do then?
 ·3·   · · ·with him?                                               ·3·   ·A.· I picked her up and took her inside and -- to
 ·4·   ·A.· There isn't one.                                        ·4·   · · ·oversee the damage.
 ·5·   ·Q.· Did you ever interact with him before this incident?    ·5·   ·Q.· And did you do something to treat her?
 ·6·   ·A.· No.                                                     ·6·   ·A.· Took her to the vet.
 ·7·   ·Q.· Are you aware of any connection between                 ·7·   ·Q.· When did you take her to the vet?
 ·8·   · · ·Sheriff Stephens and your wife?                         ·8·   ·A.· That following morning.
 ·9·   ·A.· No.                                                     ·9·   ·Q.· Approximately what time of day did this incident
 10·   ·Q.· Earlier I think you indicated that Roper told you       10·   · · ·occur?
 11·   · · ·that your dogs were attacking another dog; is that      11·   ·A.· Before noon, I want to say.
 12·   · · ·fair?                                                   12·   ·Q.· So the next morning you took Nina to the vet; right?
 13·   · · · · · · MR. SCHOTTEL:· Objection.· Misstates his         13·   ·A.· Yes.
 14·   · · ·testimony.                                              14·   ·Q.· And was that the -- what was the name of the vet?
 15·   · · · · · · Subject to that, you can answer the question.    15·   ·A.· It was the Mountain View Animal Clinic.
 16·   ·A.· Repeat, please.                                         16·   ·Q.· Okay.· And I understand that you're not a vet, but
 17·   ·Q.· (By Mr. Phillips) What did Roper say to you about       17·   · · ·could you describe what your understanding is as to
 18·   · · ·why he shot Max?                                        18·   · · ·what they did to treat her?
 19·   ·A.· He was -- he was fighting Draco.                        19·   ·A.· First, they thought they were going to have to
 20·   ·Q.· Okay.· Did you see Draco?                               20·   · · ·amputate it.· And then he wanted to try to save it.
 21·   ·A.· No.                                                     21·   · · ·So he fused it -- fused the elbow to make it solid
 22·   ·Q.· Are you aware of any prior incidents between your       22·   · · ·to where she could possibly still use it.
 23·   · · ·dogs and Draco before this?                             23·   ·Q.· Okay.· Did she stay at the vet overnight?
 24·   ·A.· No.                                                     24·   ·A.· She stayed a few nights.
 25·   ·Q.· We've talked about Max quite a bit, but I haven't       25·   ·Q.· What -- what happened to Max?· Did you take Max's

                                                          Page 43                                                           Page 45
 ·1·   · · ·heard much about Nina.· Are you claiming that           ·1·   · · ·body to the vet?· Did you bury Max?
 ·2·   · · ·Officer Roper shot Nina also?                           ·2·   ·A.· I buried him.
 ·3·   ·A.· Yes.                                                    ·3·   ·Q.· Okay.· So Nina is at the animal clinic for at least
 ·4·   ·Q.· Where was Nina while you were outside and witnessing    ·4·   · · ·a few days; is that right?
 ·5·   · · ·or seeing Officer Roper and Max?                        ·5·   ·A.· Yes.
 ·6·   ·A.· She was hiding behind the enclosure -- in between       ·6·   ·Q.· And then she's released to you; right?
 ·7·   · · ·the enclosure and the camper trailer.                   ·7·   ·A.· Yes.
 ·8·   ·Q.· Okay.· Is that in the backyard?                         ·8·   ·Q.· Did the clinic send her home with prescriptions?
 ·9·   ·A.· Yes.                                                    ·9·   ·A.· Yes.
 10·   ·Q.· And then when you were outside interacting with         10·   ·Q.· Do you remember what they were?
 11·   · · ·Roper and seeing Max, was that in the front yard or     11·   ·A.· I don't recall the exact name.
 12·   · · ·the front part of the house?                            12·   ·Q.· Did she have any kind of supportive devices to help
 13·   ·A.· It's all -- the whole side of the house is open, so     13·   · · ·her move around, that sort of thing?
 14·   · · ·it's really no front and back.· It's just -- yeah.      14·   ·A.· Yes.
 15·   · · ·I was on the side.                                      15·   ·Q.· Could you describe that?
 16·   ·Q.· So you were in a side area?                             16·   ·A.· Like a cast type splint thing.
 17·   ·A.· Yes.                                                    17·   ·Q.· Was that something that stayed on her while she
 18·   ·Q.· When did you first become aware of Nina hiding?         18·   · · ·healed and then was taken off?
 19·   ·A.· When -- after all the police left, I went to look       19·   ·A.· Yes.
 20·   · · ·for her.· I couldn't find her.· I walked around the     20·   ·Q.· Do you know roughly how long it took for her to
 21·   · · ·enclosure in the back of the yard, saw her laying on    21·   · · ·recover?
 22·   · · ·the ground with her arm bleeding.· And she was only     22·   ·A.· She never recovered.
 23·   · · ·walking on three legs.                                  23·   ·Q.· How so?· What was -- what was different from how she
 24·   ·Q.· And you kind of indicated, was that the right front     24·   · · ·was after this incident versus what she was like
 25·   · · ·leg that was injured?                                   25·   · · ·before?

                                                 Alpha Reporting & Video
 417-887-4110                                  www.alphareportingservice.com                                         417-887-4110      YVer1f




                                                      EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 14 of 25 PageID #: 275
                                                          Robin Mesey
 MESEY vs CITY OF VAN BUREN                                                                                              8/19/2020

                                                         Page 46                                                             Page 48
 ·1·   ·A.· She walked on four legs before and then she walked      ·1·   · · · · · · MR. PHILLIPS:· Okay.· And he can answer to
 ·2·   · · ·on three after.                                         ·2·   · · ·the best of his ability.
 ·3·   ·Q.· She had all four, but she would only use three?         ·3·   · · · · · · MR. SCHOTTEL:· I'm not going to let my client
 ·4·   ·A.· Yes.                                                    ·4·   · · ·make a legal conclusion.· You're asking questions,
 ·5·   ·Q.· Who paid for Nina's treatment?                          ·5·   · · ·legal questions.· If you want to argue about that
 ·6·   ·A.· No one.                                                 ·6·   · · ·with me, that's fine, but this is a deposition to
 ·7·   ·Q.· Did the vet bills just go to collections or             ·7·   · · ·discover facts.· It's beyond the scope of the rules.
 ·8·   · · ·something?                                              ·8·   ·Q.· (By Mr. Phillips) Mr. Mesey, are you going to do
 ·9·   ·A.· We've paid partial.· It's not completely paid.          ·9·   · · ·what your attorney suggests and just not answer any
 10·   ·Q.· How much have you paid?                                 10·   · · ·questions about what you think my client did wrong?
 11·   ·A.· I don't know right off the top of my head.              11·   · · ·Mr. Mesey?
 12·   ·Q.· Do you have an understanding as to roughly how much     12·   · · · · · · MR. SCHOTTEL:· As the questions are phrased,
 13·   · · ·was left unpaid?                                        13·   · · ·I'm instructing you not to answer those questions.
 14·   ·A.· I would have to refer to our documents.· I'm not        14·   ·Q.· (By Mr. Phillips) Mr. Mesey, are you following the
 15·   · · ·sure.                                                   15·   · · ·orders of your attorney?
 16·   ·Q.· And you've already provided those documents to your     16·   ·A.· Yes.
 17·   · · ·attorney to give to us; right?                          17·   · · · · · · (Deposition Exhibit 1 is marked for
 18·   ·A.· I believe so.                                           18·   · · ·identification.)
 19·   ·Q.· When you say that you had paid part of the vet          19·   ·Q.· (By Mr. Phillips) Mr. Mesey, I'm going to show you
 20·   · · ·bills, was that you and your wife paying?               20·   · · ·what's been marked as Exhibit 1, which I will
 21·   ·A.· Yes.                                                    21·   · · ·represent to you are your written interrogatory
 22·   ·Q.· I'm just going to ask you:· What is it that you're      22·   · · ·answers.· What I would like you to do is review
 23·   · · ·saying my clients did wrong?                            23·   · · ·those.· And after you're done reviewing, let me
 24·   · · · · · · MR. SCHOTTEL:· Objection to the form.· That's    24·   · · ·know.
 25·   · · ·not seeking facts.· You can rephrase the question,      25·   ·A.· Okay.

                                                          Page 47                                                            Page 49
 ·1·   · · ·but I'm not going to let him answer a question like     ·1·   ·Q.· Mr. Mesey, having reviewed those answers, are those
 ·2·   · · ·that.· Discovery is intended to discover facts.         ·2·   · · ·answers still accurate and correct?
 ·3·   · · · · · · MR. PHILLIPS:· Sure.                             ·3·   ·A.· Yes.
 ·4·   ·Q.· (By Mr. Phillips) What facts do you think               ·4·   · · · · · · MR. PHILLIPS:· Okay.· All right.· I pass the
 ·5·   · · ·demonstrate that my client did something wrong?         ·5·   · · ·witness unless you want to take a break.
 ·6·   · · · · · · MR. SCHOTTEL:· Objection.· Overbroad, vague.     ·6·   · · · · · · MS. KAYSER:· I want to take a really quick
 ·7·   · · · · · · MR. PHILLIPS:· Are you serious?                  ·7·   · · ·break and then we can come back.
 ·8·   · · · · · · MR. SCHOTTEL:· Uh-huh.                           ·8·   · · · · · · (Break in proceedings from 12:29 p.m. to
 ·9·   · · · · · · MR. PHILLIPS:· You're recommending he not        ·9·   · · ·12:34 p.m.)
 10·   · · ·answer this question?                                   10·   · · · · · · · · · · · · ·EXAMINATION
 11·   · · · · · · MR. SCHOTTEL:· Of course.· Asks for a legal      11·   · · ·BY MS. KAYSER:
 12·   · · ·conclusion too.· I'm not going to let you sit there     12·   ·Q.· Hello, Mr. Mesey.· My name is Portia Kayser. I
 13·   · · ·and ask my client to make a legal conclusion.           13·   · · ·represent Charles Roper in this lawsuit.· I'm going
 14·   · · · · · · MR. PHILLIPS:· I'm not asking him a legal        14·   · · ·to probably jump around a little bit because I'm
 15·   · · ·question.                                               15·   · · ·just trying to fill in a couple of blanks from
 16·   · · · · · · MR. SCHOTTEL:· You are.                          16·   · · ·Mr. Phillips' questioning.· Okay.· So if you don't
 17·   · · · · · · MR. PHILLIPS:· I'm asking liability.             17·   · · ·follow me, just let me know.
 18·   ·Q.· (By Mr. Phillips) I'm asking you, Mr. Mesey,            18·   ·A.· Okay.
 19·   · · ·morally, what is it my client did wrong in this         19·   ·Q.· All right.· Do you have any pending charges against
 20·   · · ·case?                                                   20·   · · ·you?
 21·   · · · · · · MR. SCHOTTEL:· Morally?· Same objection.         21·   ·A.· No.
 22·   ·Q.· (By Mr. Phillips) What -- Mr. Mesey, what connection    22·   ·Q.· There aren't any charges for educational neglect?
 23·   · · ·is there between this incident and my client?           23·   ·A.· Yes, there is on that.
 24·   · · · · · · MR. SCHOTTEL:· Same objection.· Calls for a      24·   ·Q.· Okay.· And you're set for next Tuesday for a
 25·   · · ·legal conclusion.· He's not an attorney.                25·   · · ·disposition hearing on that; is that correct?

                                                 Alpha Reporting & Video
 417-887-4110                                  www.alphareportingservice.com                                         417-887-4110      YVer1f




                                                      EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 15 of 25 PageID #: 276
                                                         Robin Mesey
 MESEY vs CITY OF VAN BUREN                                                                                             8/19/2020

                                                         Page 50                                                            Page 52
 ·1·   ·A.· Correct.                                               ·1·   ·Q.· And you are aware that your wife indicated that it
 ·2·   ·Q.· Okay.· Do you recall how many charges are against      ·2·   · · ·was, in fact, your dog that was identified by the
 ·3·   · · ·you?                                                   ·3·   · · ·victim in this case, Mr. Smith; correct?
 ·4·   ·A.· Two.· There was three, but two.· It's been reduced     ·4·   · · · · · · MR. SCHOTTEL:· Objection.· Misstates the
 ·5·   · · ·to two.                                                ·5·   · · ·report.
 ·6·   ·Q.· Is that because Chloe went to live with her aunt?      ·6·   · · · · · · Subject to that, you can answer the question.
 ·7·   ·A.· It's because Chloe is not my biological daughter.      ·7·   ·A.· Could you repeat, please?
 ·8·   ·Q.· Okay.· Are three still pending against your wife?      ·8·   · · · · · · MS. KAYSER:· Can you just read that back?
 ·9·   ·A.· She finalized hers.· I'm not sure the outcome.         ·9·   · · · · · · (The requested portion of the record was read
 10·   ·Q.· When?                                                  10·   · · ·by the reporter.)
 11·   ·A.· I'm not sure.                                          11·   ·A.· She never indicated nothing to me.· I don't
 12·   ·Q.· Okay.· Are you familiar with a gentleman by name of    12·   · · ·understand what you mean.
 13·   · · ·Brandon Smith?                                         13·   ·Q.· (By Ms. Kayser) Okay.· Did she tell you that your
 14·   ·A.· Yes.                                                   14·   · · ·dog attacked the neighbor?
 15·   ·Q.· Okay.· And how do you know Mr. Smith?                  15·   ·A.· No.· The police officer did.
 16·   ·A.· He is the father-in-law's neighbor.                    16·   ·Q.· Okay.· You talked earlier about an incident between
 17·   ·Q.· And does Mr. Smith have a dog?                         17·   · · ·Max and another neighbor's dog; correct?
 18·   ·A.· He has two.                                            18·   ·A.· Yes.
 19·   ·Q.· Have you ever had any interactions with Mr. Smith      19·   ·Q.· And does the name Darren Clark refresh your
 20·   · · ·related to your dogs?                                  20·   · · ·recollection as to who that neighbor was?
 21·   ·A.· My Chihuahua.                                          21·   ·A.· No.
 22·   ·Q.· And can you tell me about that incident, please?       22·   ·Q.· Was Max injured in that scuffle with the neighbor's
 23·   ·A.· He was riding his motorcycle down the street.· And     23·   · · ·dog?
 24·   · · ·he said that a dog was nipping at his feet as he was   24·   ·A.· No.
 25·   · · ·driving.· He thought that it was mine.· I took my      25·   ·Q.· Was Max ever injured prior to the date of the

                                                         Page 51                                                            Page 53
 ·1·   · · ·Chihuahua down there and asked him if this was the     ·1·   · · ·incident that we're here to talk about today?
 ·2·   · · ·dog and he could not identify the dog, so he didn't    ·2·   ·A.· No.
 ·3·   · · ·know.                                                  ·3·   ·Q.· What about Nina?· Had Nina ever been injured in any
 ·4·   ·Q.· Were the police called?                                ·4·   · · ·way prior to the incident?
 ·5·   ·A.· Yes.                                                   ·5·   ·A.· No.
 ·6·   · · · · · · (Deposition Exhibit 2 is marked for             ·6·   ·Q.· Okay.· What happened to Nina three or four months
 ·7·   · · ·identification.)                                       ·7·   · · ·ago?
 ·8·   · · · · · · MR. SCHOTTEL:· There you go, Robin.· Read the   ·8·   ·A.· She got sick.
 ·9·   · · ·second page.                                           ·9·   ·Q.· Do you know what she was sick with?
 10·   · · · · · · While he's reading, I'll just state for the     10·   ·A.· She got heartworms.
 11·   · · ·record I'll have a running objection involving any     11·   ·Q.· How many litters did Nina have when you -- during
 12·   · · ·questions involving this incident because it was       12·   · · ·the time that you owned her?
 13·   · · ·after the incident subject to this case.· And it       13·   ·A.· Two.
 14·   · · ·also did not involve either of the two dogs that       14·   ·Q.· And what happened to the puppies from those litters?
 15·   · · ·Mr. Roper shot.                                        15·   ·A.· The first litter was the one Max was in.· We kept
 16·   · · · · · · MS. KAYSER:· Your objection is noted.· Thank    16·   · · ·Max and got rid of the other ones.
 17·   · · ·you.                                                   17·   ·Q.· Okay.· And the second litter, when was that?
 18·   ·Q.· (By Ms. Kayser) Okay.· Are you familiar with the       18·   ·A.· A few years later.
 19·   · · ·incident that is described in that police report?      19·   ·Q.· Okay.· So Max was only two when he was killed.· Was
 20·   ·A.· Yes.                                                   20·   · · ·her second litter -- was Nina's second litter after
 21·   ·Q.· Were you aware that your wife was cited for having     21·   · · ·this incident or before?
 22·   · · ·an unrestrained dog?                                   22·   ·A.· Before.
 23·   ·A.· That ticket never was processed.                       23·   ·Q.· And what happened to those puppies?
 24·   ·Q.· That's not my question.                                24·   ·A.· They didn't make it.
 25·   ·A.· Yes, yes.                                              25·   ·Q.· When you said you got rid of the other puppies from

                                                 Alpha Reporting & Video
 417-887-4110                                  www.alphareportingservice.com                                        417-887-4110      YVer1f




                                                     EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 16 of 25 PageID #: 277
                                                          Robin Mesey
 MESEY vs CITY OF VAN BUREN                                                                                              8/19/2020

                                                          Page 54                                                           Page 56
 ·1·   · · ·Max's litter, how many other dogs were there?           ·1·   · · ·the house?· Let me play it again.
 ·2·   ·A.· Altogether, I believe she had ten.                      ·2·   · · · · · · MR. SCHOTTEL:· Can you pause it for a second?
 ·3·   ·Q.· And did all of those pups make it?                      ·3·   · · ·Can you give us some background on who and when this
 ·4·   ·A.· No.                                                     ·4·   · · ·body camera is from?
 ·5·   ·Q.· How many survived?                                      ·5·   · · · · · · MS. KAYSER:· Sure.· This is a body camera
 ·6·   ·A.· Five boys, one girl.                                    ·6·   · · ·video provided by Van Buren Police Department for
 ·7·   ·Q.· Did you give away the other five puppies other than     ·7·   · · ·the officer who responded on the day of the
 ·8·   · · ·Max or did you sell them -- how did they --             ·8·   · · ·incident.
 ·9·   ·A.· Sold them.                                              ·9·   ·Q.· (By Ms. Kayser) I'll pause it right here.· Is this
 10·   ·Q.· How much did you sell them for?                         10·   · · ·light blue house the house that you were living in
 11·   ·A.· $200 per pup.                                           11·   · · ·at the time of the incident?
 12·   ·Q.· Same amount for the males and the females -- female?    12·   ·A.· Yes.
 13·   ·A.· Yes.                                                    13·   ·Q.· And that's your father-in-law's house?
 14·   ·Q.· I know that Mr. Phillips asked you a couple of          14·   ·A.· Yes.
 15·   · · ·questions about Deputy Eudaley.· Did you know           15·   ·Q.· Okay.· Can you identify from this still shot here
 16·   · · ·Deputy Eudaley prior to this incident?                  16·   · · ·about where the dog run would be?
 17·   ·A.· I knew who he was.                                      17·   ·A.· It wasn't a run.
 18·   ·Q.· Had you ever socialized with him?                       18·   ·Q.· It was just an enclosure?
 19·   ·A.· No.                                                     19·   ·A.· Uh-huh.· Back there.· You can see the roof.
 20·   ·Q.· How did you know who he was?                            20·   ·Q.· Okay.· So the enclosure in the backyard where you
 21·   ·A.· Local law enforcement.                                  21·   · · ·kept the dog actually was a building with a roof on
 22·   ·Q.· Do you know where Mr. Eudaley is now?                   22·   · · ·it?
 23·   ·A.· No.                                                     23·   ·A.· Yes.
 24·   ·Q.· Are you aware that he's no longer with the sheriff's    24·   ·Q.· Okay.· Now, the dog that's coming down this driveway
 25·   · · ·department?                                             25·   · · ·or walkway in front of the house, is that one of

                                                          Page 55                                                            Page 57
 ·1·   ·A.· I have no idea.· No.                                    ·1·   · · ·your dogs?
 ·2·   ·Q.· Do you have any idea where Mr. Eudaley lives?           ·2·   ·A.· Yes.
 ·3·   ·A.· No.                                                     ·3·   ·Q.· Okay.· Is that Bella?
 ·4·   ·Q.· Did your father-in-law have any dogs of his own that    ·4·   ·A.· Yes.
 ·5·   · · ·were living in the home with you at the time of the     ·5·   ·Q.· Okay.· And is Bella on a leash?
 ·6·   · · ·incident?                                               ·6·   ·A.· She was outside with my son.
 ·7·   ·A.· No.                                                     ·7·   ·Q.· Okay.· That's not really my question.· Is she --
 ·8·   ·Q.· Is your Chihuahua a purebred or is it a mix?            ·8·   ·A.· No.
 ·9·   ·A.· Mix.                                                    ·9·   ·Q.· I'm not sure if I can see if there's, like, a chain
 10·   ·Q.· Do you know what it's mixed with?                       10·   · · ·or something.· Is she restrained in that way?
 11·   ·A.· No.                                                     11·   ·A.· No.
 12·   ·Q.· Has that dog had any incidents with biting other        12·   ·Q.· No.· Do you have an electric fence that goes around
 13·   · · ·dogs or being in scuffles with other dogs?              13·   · · ·this property?
 14·   ·A.· No.                                                     14·   ·A.· No.
 15·   ·Q.· Other than the dog bite with Mr. Smith?                 15·   ·Q.· Okay.· Now, is this your wife that we're seeing in
 16·   ·A.· No.                                                     16·   · · ·the video now?
 17·   ·Q.· I would like to show you a clip from the body camera    17·   ·A.· Yes.
 18·   · · ·video.                                                  18·   ·Q.· Standing there on the phone.
 19·   · · · · · · MS. KAYSER:· Would you like to see this          19·   · · · · · · Do you hear that statement at the end where
 20·   · · ·first, Jim?                                             20·   · · ·your wife asked who let my dog out?
 21·   · · · · · · MR. SCHOTTEL:· No.· I'll watch it at the same    21·   ·A.· Uh-huh.
 22·   · · ·time.                                                   22·   ·Q.· Did you guys ever figure out who let the dog out of
 23·   ·Q.· (By Ms. Kayser) Just a couple of minutes of it so I     23·   · · ·the house?
 24·   · · ·can identify whether or not this is your other dog.     24·   ·A.· No one did.
 25·   · · · · · · Did you see that dog that was out in front of    25·   ·Q.· Well, how did Max and Nina get out of the house?

                                                 Alpha Reporting & Video
 417-887-4110                                  www.alphareportingservice.com                                         417-887-4110      YVer1f




                                                      EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 17 of 25 PageID #: 278
                                                          Robin Mesey
 MESEY vs CITY OF VAN BUREN                                                                                              8/19/2020

                                                          Page 58                                                            Page 60
 ·1·   ·A.· They were actually -- he busted the door.               ·1·   ·A.· Yes.
 ·2·   ·Q.· Who busted the door?                                    ·2·   ·Q.· Do you know whose vehicle that is?
 ·3·   ·A.· Max.                                                    ·3·   ·A.· That's her father's.
 ·4·   ·Q.· Okay.· And did you hear him when he busted the door?    ·4·   ·Q.· Okay.· Do you see what my client is wearing right
 ·5·   ·A.· No.                                                     ·5·   · · ·there?
 ·6·   ·Q.· Had he ever busted the door before?                     ·6·   ·A.· Yes.
 ·7·   ·A.· No.                                                     ·7·   ·Q.· Okay.· So he's in blue jeans and a jacket; right?
 ·8·   ·Q.· Now, do you recognize this vehicle?                     ·8·   ·A.· Yes.
 ·9·   ·A.· Yes.                                                    ·9·   ·Q.· Do you see any police uniform attire on my client
 10·   ·Q.· That's a Van Buren police car; right?                   10·   · · ·right there?
 11·   ·A.· Yes.                                                    11·   ·A.· No.
 12·   ·Q.· Did you see my client, Mr. Roper, in a vehicle like     12·   · · · · · · MS. KAYSER:· Okay.· That is all I have from
 13·   · · ·this on the day of the incident?                        13·   · · ·this one.
 14·   ·A.· I didn't.· Like I said, I didn't see a vehicle out      14·   · · · · · · MR. SCHOTTEL:· Since we're on the record,
 15·   · · ·in front of the house.                                  15·   · · ·where did you get the video from?
 16·   ·Q.· Okay.· Did you see only this Van Buren police           16·   · · · · · · MS. KAYSER:· From the Van Buren Police
 17·   · · ·vehicle or did you see a second Van Buren police        17·   · · ·Department.
 18·   · · ·vehicle on the day of the incident?                     18·   · · · · · · MR. SCHOTTEL:· Okay.· And did you turn this
 19·   ·A.· I didn't see -- no, I didn't see any vehicles.          19·   · · ·over to us?
 20·   ·Q.· Other than this one?· Well, this is parked out in       20·   · · · · · · MR. PHILLIPS:· I don't know.
 21·   · · ·front of your house.· That's a bad question.· You're    21·   · · · · · · MR. SCHOTTEL:· That's the first time I've
 22·   · · ·right.                                                  22·   · · ·seen this video, and I know we've asked.· Initial
 23·   · · · · · · Did you see a police vehicle out in front of     23·   · · ·disclosures requires disclosure of a video like
 24·   · · ·your house?                                             24·   · · ·this.· So...
 25·   ·A.· Several.                                                25·   · · · · · · MR. PHILLIPS:· Rule 26 disclosures are

                                                          Page 59                                                            Page 61
 ·1·   ·Q.· Several.· How many from Van Buren?                      ·1·   ·documents that I intend to use.· It's not just any
 ·2·   ·A.· I don't know.· I wasn't paying attention.               ·2·   ·document that could possibly relate to something.
 ·3·   ·Q.· Okay.· Do you know who's speaking right now in this     ·3·   ·And I honestly don't remember.· I've not looked
 ·4·   · · ·video, the gentleman in the blue jeans and the          ·4·   ·through my file to see what I gave you lately, but I
 ·5·   · · ·T-shirt?                                                ·5·   ·can certainly do so.
 ·6·   ·A.· Darren Clark.                                           ·6·   · · · · MR. SCHOTTEL:· Right.· Can you please turn
 ·7·   ·Q.· Okay.· So you are familiar with Mr. Clark?              ·7·   ·over this video?
 ·8·   ·A.· Yes.                                                    ·8·   · · · · MR. PHILLIPS:· Yeah.· If I have it, I will
 ·9·   ·Q.· How do you know Mr. Clark?                              ·9·   ·turn it over to you.
 10·   ·A.· He lived across the street from Jeff Wahlberg.          10·   · · · · MS. KAYSER:· There are two.· There is an
 11·   ·Q.· Okay.· Do you recognize this gentleman?· It's           11·   ·initial video from when Max was still in the road.
 12·   · · ·difficult, I know, because the officer's body cam       12·   ·And then this is the second video.· So there's two
 13·   · · ·doesn't catch people's faces very often.· But do you    13·   ·from Van Buren.
 14·   · · ·recognize that person?                                  14·   · · · · MR. SCHOTTEL:· Okay.· Do you --
 15·   ·A.· I don't see a face.                                     15·   · · · · MS. KAYSER:· And do you have all of the ones
 16·   ·Q.· Now, that's my client, Charles Roper; right?            16·   ·from the Carter County Sheriff's Department as well?
 17·   ·A.· Yes.                                                    17·   · · · · MR. SCHOTTEL:· Did you subpoena them?
 18·   ·Q.· And did you see the vehicle that he was getting         18·   · · · · MS. KAYSER:· I did a Sunshine Law request to
 19·   · · ·something out of?· Are you familiar with that red       19·   ·Carter County and got theirs.· I don't know if you
 20·   · · ·SUV?                                                    20·   ·received those as well.
 21·   ·A.· Yes.                                                    21·   · · · · MR. SCHOTTEL:· Okay.· But they are Van Buren?
 22·   ·Q.· Do you know whose vehicle that is?                      22·   · · · · MS. KAYSER:· These are Van Buren, yeah.
 23·   ·A.· His son's.                                              23·   · · · · MR. SCHOTTEL:· And you represent Van Buren,
 24·   ·Q.· Okay.· Do you recognize the other SUV vehicle that's    24·   ·right, Damon?
 25·   · · ·there?                                                  25·   · · · · MR. PHILLIPS:· I'm not objecting to giving

                                                 Alpha Reporting & Video
 417-887-4110                                  www.alphareportingservice.com                                         417-887-4110      YVer1f




                                                      EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 18 of 25 PageID #: 279
                                                          Robin Mesey
 MESEY vs CITY OF VAN BUREN                                                                                                            8/19/2020

                                                          Page 62                                                                       Page 64
 ·1·   ·you the video.· I just don't remember if I've given         ·1·   · · · · · · · · REPORTER'S CERTIFICATE
                                                                    ·2
 ·2·   ·it to you before.                                           · ·   · · STATE OF MISSOURI· )
                                                                    ·3·   · · · · · · · · · · · ·)· ss
 ·3·   · · · · MR. SCHOTTEL:· That's the first time I've            · ·   · · COUNTY OF GREENE· ·)
 ·4·   ·seen it.· I would remember if I had a copy.· But if         ·4
                                                                    ·5·   · · · · I, ERICA WHITE, Certified Court
 ·5·   ·you could please turn those over, that would be             · ·   ·Reporter, do hereby certify that the witness
                                                                    ·6·   ·was duly sworn by me; that the facts stated by
 ·6·   ·greatly appreciated.· Thank you.                            · ·   ·me in the caption hereof are true; that the
 ·7·   · · · · Sorry about that, Portia.· You can continue.         ·7·   ·said witness did make the above and foregoing
                                                                    · ·   ·answers in response to questions propounded as
 ·8·   · · · · MS. KAYSER:· That's just fine.                       ·8·   ·shown; that I did, in stenotype, report said
                                                                    · ·   ·proceedings; and that the above and foregoing
 ·9·   · · · · Sir, actually that's all the questions I have        ·9·   ·typewritten pages contain a full, true, and
 10·   ·for you.· I appreciate your time.                           · ·   ·correct transcription of my shorthand notes
                                                                    10·   ·taken on such occasion.· That presentment by me
 11·   · · · · MR. SCHOTTEL:· Thank you.· We'll read.               · ·   ·to the witness for signature was waived; that
                                                                    11·   ·the deposition will be thereafter by the
 12·   · · · · THE COURT REPORTER:· Does everyone want an           · ·   ·witness read over, signed, and sworn to on or
                                                                    12·   ·before the date of trial; that said deposition
 13·   ·etran?                                                      · ·   ·is now herewith returned.
 14·   · · · · MS. KAYSER:· Yes.                                    13
                                                                    · ·   · · · · I further certify that I am neither
 15·   · · · · MR. PHILLIPS:· Yeah.                                 14·   ·attorney for, nor counsel for, nor related to,
                                                                    · ·   ·nor employed by any of the parties to the
 16·   · · · · THE COURT REPORTER:· Do you want an etran?           15·   ·action in which this deposition was taken; and,
 17·   · · · · MR. SCHOTTEL:· That would be fine.                   · ·   ·further, that I am not a relative or employee
                                                                    16·   ·of any attorney or counsel employed by the
 18·   · · · · (Witness excused at 12:59 p.m.)                      · ·   ·parties hereto, or financially interested in
                                                                    17·   ·the action.
 19                                                                 18
 20                                                                 19·   · · · · · · · · ·_______________________
                                                                    · ·   · · · · · · · · ·ERICA A. WHITE, CCR
 21                                                                 20
                                                                    21
 22                                                                 22
 23                                                                 23·   ·   ·   ·   ·   ·   ·   ·   ·ALPHA REPORTING & VIDEO
                                                                    · ·   ·   ·   ·   ·   ·   ·   ·   · · ·1911 S. National
 24                                                                 24·   ·   ·   ·   ·   ·   ·   ·   · · · · ·Suite 405
                                                                    · ·   ·   ·   ·   ·   ·   ·   ·   Springfield, Missouri 65804
 25                                                                 25·   ·   ·   ·   ·   ·   ·   ·   · · · ·(417)887-4110


                                                        Page 63
 ·1· · · · · · · DEPONENT'S SIGNATURE PAGE
 ·2
 ·3
 ·4
 · · ·In Re:· ·Mesey vs. City of Van Buren, et al.
 ·5· · · · · · 1:19-CV-71; USDC
 ·6
 ·7· ·Taken:· ·August 19, 2020
 ·8
 · · · · · · · · · · · · · ·- - - - -
 ·9
 10
 · · · · · · · · · · · · ·__________________________
 11· · · · · · · · · · · ·ROBIN MESEY
 12
 13
 14· · · · · · · Subscribed and sworn to before me
 15· ·this______· day of _____________ , 20 ____.
 16
 17
 · · · · · · · · · · · · ·_______________________
 18· · · · · · · · · · · ·Notary Public
 19· · · · · · · · · · · ·My commission expires:
 20· · · · · · · · · · · ·_______________________
 21
 22
 23
 24
 25



                                                 Alpha Reporting & Video
 417-887-4110                                  www.alphareportingservice.com                                                        417-887-4110   YVer1f




                                                       EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 19 of 25 PageID #: 280
                                                   Robin Mesey
 MESEY vs CITY OF VAN BUREN                                                         8/19/2020Index: $1,500..busted

                       2014 20:20               ages 7:4 37:25        attacked 30:4           birth 6:8
        Exhibits                                                       52:14
                       2016 7:1 14:17,18        aggressive 23:22,                             bit 33:8 42:25 49:14
                        15:11                    23 24:17,19,20       attacking 29:24
  Exhibit 01 48:17,                                                                           bite 55:15
                                                 29:25 30:5            42:11
   20                  2017 10:16 14:1,16,
                                                                                              biting 55:12
                        19 15:11                agree 5:13,25         attention 59:2
  Exhibit 02 51:6                                                                             black 17:12 23:18
                       2019 15:21               Altogether 54:2       attire 60:9
                                                                                               35:12,18
             $         22nd 15:21               Alton 7:23            attorney 46:17
                                                                                              blanks 49:15
                                                                       47:25 48:9,15
                       26 60:25                 American 17:2,5
  $1,500 18:21 19:3,                                                                          bleeding 43:22
                                                 21:1,3 26:21 27:21   attorneys 4:18
   19                                                                                         blue 56:10 59:4
                                  4             amount 54:12          aunt 7:20 50:6
  $200 54:11                                                                                   60:7
                                                amputate 44:20        aware 5:4 29:18,21,
  $500 20:10,17        402 20:9                                                               Bluff 18:7
                                                                       24 30:3 38:17 42:7,
                                                angrily 39:1
                       41 6:7                                          22 43:18 51:21 52:1    body 34:22 45:1
             0                                  animal 28:22,24        54:24                   55:17 56:4,5 59:12
                                                 44:15 45:3
                                  5                                                           boss 20:6
  02 15:18                                      answers 48:22                  B
                                                                                              boys 54:6
                                                 49:1,2
                       500 18:21 21:5
                                                                      B-E-L-L-A 26:14         Bradwell 4:12
             1                                  anybody's 14:10
                                  6                                   back 10:23 22:21        Brandon 50:13
                                                apartment 9:24
  1 48:17,20                                                           23:2,21,23 24:20       break 5:24 6:1
                                                apologize 5:6 6:23     29:24 30:3 43:14,21
  1,500 21:5           65 28:11                                                                32:21 33:7,10 49:5,
                                                appreciated 62:6       49:7 52:8 56:19         7,8
  110 14:2                                                            background 6:11
                                  8             approached 23:21                              breaking 24:12
  1115 7:25                                                            11:2 56:3
                                                approaches 24:16                              breath 36:3
  12:29 49:8           80 17:14                                       backup 12:5
                                                approximate 9:12                              bred 18:14
  12:34 49:9           85 17:14                  17:13 37:25          backyard 22:4,5,6,
                                                                       10,12,17 29:8 43:8     breed 24:6
  12:59 62:18                                   approximately          56:20
                                  9                                                           breeder 15:4
  13 7:6                                         10:12 11:21 23:11
                                                                      bad 58:21                20:18,21,23 26:23
                                                 25:16 28:9 44:9
  14 7:7               99 15:18                                       badly 5:14 27:3         brown 17:12 26:11
                                                approximation
  1512 9:9 30:9                                                        32:4                    28:8
                                                 8:17
  16 7:5                          A                                   barking 34:10           build 14:8
                                                April 10:16
  17 7:6                                                              basically 14:3          building 56:21
                       ability 6:14 48:2        area 22:13 29:4
  18 7:5                                         35:23 37:13 43:16    bathroom 23:20          Bulldog 17:2 21:1,
                       accurate 49:2                                                           3,12 26:21
  1978 6:9                                      argue 48:5            bedrooms 10:3
                       accusing 16:14                                                         Buren 4:12 7:25
  1st 6:9                                       arm 43:22             behaving 39:5
                       ad 20:18                                                                8:21 9:10 15:6 20:2
                                                arrive 40:6           believed 5:18            39:18,19,24 40:18
                       address 7:21,24                                                         56:6 58:10,16,17
             2          8:4,20 9:3,7 20:8       Asks 47:11            Bella 26:13 57:3,5       59:1 60:16 61:13,
                       advertisements           assisted 24:12        belonged 30:10           21,22,23
  2 51:6
                        13:7                    assists 25:2                                  buried 45:2
  20 31:3                                                             belt 12:17
                       affected 8:21            association 17:3,7                            bury 45:1
  2003 11:22 12:1                                                     bills 46:7,20
                       age 6:6                  assume 5:18                                   busted 58:1,2,4,6
                                                                      biological 50:7



                                             Alpha Reporting & Video
 417-887-4110                              www.alphareportingservice.com                              417-887-4110

                                               EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 20 of 25 PageID #: 281
                                                  Robin Mesey
 MESEY vs CITY OF VAN BUREN                                                             8/19/2020Index: buy..ended

  buy 18:16,23 20:19    claiming 16:11,21      cost 18:20 21:5       deputy 39:17 40:8,       doghouse 22:1
                         43:1                                         25 41:2,6,11,12,15
                                               County 11:20 12:9                              dogs 15:24 16:11,
                                                                      54:15,16
           C            Clark 52:19 59:6,7,     42:1 61:16,19                                  15,22 22:15 23:15
                         9                                           describe 11:2 14:3        25:14 26:9 29:19,22
                                               couple 49:15 54:14
  called 51:4                                                         17:11 28:7 42:2          42:11,23 50:20
                        client 16:5 47:5,13,    55:23
                                                                      44:17 45:15              51:14 54:1 55:4,13
  Calls 47:24            19,23 48:3,10 58:12
                                               court 4:22 62:12,16                             57:1
                         59:16 60:4,9                                devices 22:18
  cam 59:12                                    courtroom 6:21         45:12                   door 58:1,2,4,6
                        clients 4:14 46:23
  camera 55:17 56:4,                           Craigslist 20:18      Devon 37:24              Draco 36:7,9,11,13,
   5                    clinic 18:6 28:22,24
                                                                                               20 38:8 42:19,20,23
                         44:15 45:3,8          cramped 10:9          diesel 13:13
  camper 22:21 23:2                                                                           drink 5:24
   43:7                 clip 55:17             crime 11:16           difference 29:2,13
                                                                                              driveway 56:24
  capacity 13:20        Closer 29:1            crimes 12:11          difficult 59:12
                                                                                              driving 50:25
  car 58:10             Club 17:5 27:22        current 6:6 17:24     diploma 11:4
                                                                                              dropped 11:5
  Carter 11:20 12:9     collections 46:7                             directly 15:9
   42:1 61:16,19                                        D                                     duty 41:21
                        College 14:5                                 disclosure 60:23
  case 41:11 47:20                                                                            dwelling 9:22
                        coloring 17:11         Dale 9:9 30:9         disclosures 60:23,
   51:13 52:3            28:7                                         25
                                               damage 44:4                                              E
  cash 19:22,23,24      commenting                                   discover 47:2 48:7
                         38:22                 Damon 4:11 61:24
  cast 45:16                                                         Discovery 47:2           Earl 7:25 8:4,19 9:3
                        community 12:8         Darren 52:19 59:6
  catch 59:13                                                        discussing 16:2           21:20
                        company 13:2           date 6:8 10:11 30:7    38:21                   earlier 29:7 42:10
  chain 57:9
                                                52:25
                        completely 22:11                             disposition 12:2          52:16
  chains 22:19
                         46:9                  daughter 50:7          49:25                   educational 11:2
  charge 11:18 19:22                                                                           49:22
                        conclusion 47:12,      day 34:1 44:9 56:7    distance 38:12
  charged 19:3           13,25 48:4             58:13,18
                                                                     document 61:2            elbow 44:1,21
  charges 49:19,22      confusing 5:13         days 45:4                                      electric 57:12
   50:2                                                              documentation
                         16:4                  dead-end 36:15         28:1                    electronic 22:18
  Charles 7:18 49:13    connection 29:7        deal 5:22             documents 46:14,         employed 12:21
   59:16                 42:7 47:22
                                               death 25:19            16 61:1                  13:19
  Charlie 7:6,9 9:17    construction
                                               deceased 26:1         dog 15:2,4 17:1,9,       employee 14:10
  check 19:22            11:11
                                                34:17                 16,18,24 18:11,13,
                        contact 19:13                                 16 19:2 20:25 21:2      employer 14:12
  Chevrolet 20:2
                                               defended 23:23         23:18,20,22,24          employment
  Chief 4:12            contained 22:13
                                               define 38:25           24:1,5,7,16,19,20        11:12
  Chihuahua 26:11       continue 62:7                                 25:4,6,24 26:3,16,
                                               demoed 14:5            20 27:21 28:5,13        enclosed 22:11,23
   50:21 51:1 55:8      control 29:14,15                              31:3 34:17 36:2,5,8,     29:4
                                               demolition 14:1,7
  children 7:2 9:14,    copy 62:4                                     11 38:5 42:11           enclosure 22:11,
   16                                          demonstrate 47:5       50:17,24 51:2,22         12,17 43:6,7,21
                        correct 4:14 8:23                             52:2,14,17,23
  Chloe 7:5,10 50:6,7    10:22 13:6,16         department 54:25                                56:18,20
                                                                      55:12,15,24,25
                         21:18,24 24:20,21,     56:6 60:17 61:16                              end 36:15 37:16
  cited 51:21                                                         56:16,21,24 57:20,
                         24,25 26:1 27:18      deposition 4:24        22                       57:19
  city 4:12 15:6         30:10 37:1 49:2,25     5:23 48:6,17 51:6                             ended 14:18
  claim 15:16            50:1 52:3,17                                dog's 16:24 19:20
                                                                      26:5,12



                                            Alpha Reporting & Video
 417-887-4110                             www.alphareportingservice.com                                417-887-4110

                                               EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 21 of 25 PageID #: 282
                                                    Robin Mesey
 MESEY vs CITY OF VAN BUREN                                                 8/19/2020Index: enforcement..involved

  enforcement            February 15:21          fused 44:21          happened 44:25         identify 51:2 55:24
   14:20,23 54:21                                                      53:6,14,23             56:15
                         feel 5:23 8:13
  engine 13:13                                               G        happening 38:20        Illinois 7:23
                         feet 31:3 50:24
  entailed 14:4                                                       happy 16:8             imagine 4:17
                         female 54:12            gas 13:13
  essentially 15:23                                                   head 25:8 35:2         Immediately
                         females 54:12           gave 18:21 61:4       46:11                  30:12,15
  etran 62:13,16
                         fence 22:18 57:12       GED 11:8             healed 45:18           incident 8:2,8,25
  Eudaley 39:17
                         fenced 22:6             general 38:20                                9:8,12 15:20,24
   40:10 54:15,16,22                                                  hear 24:25 25:7
                                                  40:21                                       16:12 21:19 23:12,
   55:2                  fight 24:13 38:8                              57:19 58:4
                                                                                              14 28:10,20 29:17,
  exact 10:11 45:11      fighting 36:7 42:19     generally 14:3       heard 24:11 25:5        21 30:1,3,7 33:15
                                                 gentleman 50:12       30:23,24 34:6,7,9      34:1 35:24 39:23
  EXAMINATION            fights 23:15 29:18,                                                  41:21 42:5 44:9
                                                  59:4,11              36:9,10 43:1
   4:5 49:10              22                                                                  45:24 47:23 50:22
                                                 girl 54:6            hearing 34:9 39:7       51:12,13,19 52:16
  examined 4:4           figure 57:22                                  49:25
                                                 give 46:17 54:7                              53:1,4,21 54:16
  exchanged 38:11        file 61:4                                                            55:6 56:8,11 58:13,
                                                  56:3                heartworms 53:10
  excused 62:18          fill 49:15                                                           18
                                                 giving 61:25         helper 17:16 28:13
  Exhibit 48:17,20       finalized 50:9                                                      incidents 12:13,16
                                                 government 15:9      Hicks 18:3,5,6          25:23 42:22 55:12
   51:6
                         find 43:20                                   hiding 43:6,18
                                                 grade 11:6                                  industrial 11:11
              F          fine 8:16 10:17                              high 11:3,4,5           15:18
                          31:25 33:10 48:6       Grassham 20:2
                          62:8,17                great 5:21           highest 11:6           influence 6:12
  face 59:15
                         finish 34:20            greatly 62:6         home 7:24 8:5 10:7     initial 60:22 61:11
  faces 59:13                                                          12:24 34:5 45:8
                         fire 34:19              Greg 19:8                                   injured 16:11 43:25
  fact 52:2                                                            55:5                   52:22,25 53:3
                         flood 8:7,20 10:5,      ground 43:22         honestly 61:3
  facts 46:25 47:2,4      15 21:22                                                           inside 23:7 40:19
   48:7                                          Group 14:13,14       house 9:24,25           41:6,8 44:3
                         follow 49:17                                  10:19 25:2 30:13,16
  fair 5:18 18:16 26:3                           growing 31:22                               instructing 48:13
   32:2 42:12            form 16:1 46:24                               32:9,11,18,23,25
                                                 guess 36:7            33:2,21 34:2 36:21,   intend 61:1
  Fairdealing 17:21,     found 11:15 20:18                             22 43:12,13 56:1,
   23
                                                 guilty 11:15                                intended 47:2
                         Fox 17:21 18:4                                10,13,25 57:23,25
  familiar 41:23          28:17,25               gun 35:1              58:15,21,24           interact 42:5
   50:12 51:18 59:7,19   frame 9:12 10:20        gunshots 30:23,24    housebroken 23:9       interacted 39:24
                          14:16 32:1,6            34:6,9                                      40:12
  father 8:7 9:15                                                     Huffman 7:10,12
   18:14,21,25 19:20     free 22:8,23            guys 14:7 37:10                             interacting 43:10
   20:25 21:6,8                                   57:22               human 30:4,5
                         friend 19:1 32:8                                                    interactions 50:19
  father's 9:18 21:23                                                 husband 33:7
   60:3                  friend's 19:7                       H                               interfere 6:14

  father-in-law 8:22     friends 31:17,20,25                                   I             interrogatory
   9:7 10:20 30:10        32:5,7,13,16           H-U-F-F-M-A-N                                48:21
   36:24,25 55:4                                  7:14                idea 36:12 55:1,2
                         front 43:11,12,14,                                                  investigating
  father-in-law's         24 44:1 55:25 56:25    half 14:15           identification          34:22
   8:24 18:11 22:2        58:15,21,23                                  48:18 51:7            involve 51:14
                                                 hand 34:17
   25:21 26:10 36:8,
                         fur 17:11 28:7          handed 41:11         identified 52:2        involved 23:15
   21,22 50:16 56:13




                                              Alpha Reporting & Video
 417-887-4110                               www.alphareportingservice.com                             417-887-4110

                                                EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 22 of 25 PageID #: 283
                                                    Robin Mesey
 MESEY vs CITY OF VAN BUREN                                                       8/19/2020Index: involving..objection

  involving 15:24        knew 21:15 38:21        location 9:13 10:13     Mechanic/              mouth 13:10 22:25
   51:11,12               54:17                                          detailing 20:5
                                                 long 6:24 8:4,14                               move 45:13
  Irrelevant 15:15       knowledge 23:14          10:12 13:19 14:14      medical 6:11           mowers 13:17
                          39:23                   45:20
  issue 8:2 29:17                                                        medication 6:13        municipality 15:8
                         Kylea 37:24             longer 19:1 54:24
                                                                         meet 31:16 33:2
              J                                  looked 61:3
                                                                         meeting 31:14                     N
                                  L
                                                 lost 15:16
  jacket 60:7                                                            mentioned 9:4
                                                 Lots 11:11                                     names 6:4 7:4
                         law 4:22 14:20,23                               Mesey 4:2,8,9,10,
  Jacob 37:24                                                                                     37:21,23
                          54:21 61:18            loud 39:4                11 6:10,20 16:9
  jail 12:5                                                               47:18,22 48:8,11,     nature 42:2
                         Lawn 13:17              loudly 39:1
  jeans 59:4 60:7                                                         14,19 49:1,12         needed 34:19
                         lawsuit 4:14 8:2        Louis 14:2
  Jeff 20:7 37:3 59:10    15:21 26:3 29:18                               Mester 9:19            neglect 49:22
                          33:16 49:13            lower 27:18
  Jennifer 6:20                                                          Michael 7:5,9 9:17,    negotiations
                         laying 31:3 43:21                                19                      27:14
  Jim 55:20                                               M
                         leash 57:5                                      Midwest 14:13,14       neighbor 24:3
  job 13:25 15:11
                                                                         military 14:25           25:23 50:16 52:14,
                         leashes 22:19           M-E-S-E-Y 4:10
  jobs 13:23 15:12                                                                                20
                         left 43:19 46:13        M-E-S-T-E-R 9:21        mine 4:14 50:25
  jump 30:25 49:14                                                                              neighbor's 25:24
                         leg 43:25               made 11:6               minutes 55:23            52:17,22
  Justin 40:10
                         legal 47:11,13,14,      Main 20:9               misdemeanor            Nervous 39:6
                          25 48:4,5                                       11:17
              K                                  make 23:1 44:21                                nights 44:24
                         legs 5:25 43:23          47:13 48:4 53:24       Missouri 7:25 9:10
                                                                          14:6 17:21 20:3       Nina 26:6,7,9,16,
  Kailee 37:24            46:1                    54:3
                                                                                                  18,20 27:14 29:3,
  Kayser 49:6,11,12      liability 47:17         making 5:5 15:16        Misstates 42:13          14,18,21 30:3,4
   51:16,18 52:8,13                               34:17                   52:4                    43:1,2,4,18 44:12
                         life 13:22
   55:19,23 56:5,9                                                                                45:3 53:3,6,11
                                                 males 54:12             mix 55:8,9
   60:12,16 61:10,15,    light 56:10                                                              57:25
   18,22 62:8,14                                 marked 48:17,20         mixed 24:6 55:10
                         lights 35:16                                                           Nina's 46:5 53:20
                                                  51:6                   moment 38:15
  Keene 20:7             litter 53:15,17,20                                                     nipping 50:24
                                                 married 6:17,25         money 27:4
  keeping 38:22           54:1
                                                                                                nods 25:8 35:2
                                                 Max 16:25 21:17,        months 25:18
  Kennel 17:5 27:21      litters 53:11,14
                                                  20,22 22:1,8 23:5,7,    26:19 53:6
                                                                                                Nonresponsive
  kids 9:4 21:23         live 7:15,19,22          9,11,14 24:11,16                                8:10 24:14 32:17
   37:19 38:2             21:19 33:13 50:6        26:1,9 29:4,7,11,15,   months' 11:24            36:17
                                                  24 34:13 35:1,25        12:4
  kids' 37:21            lived 8:22 9:13                                                        noon 44:11
                                                  38:7 42:18,25 43:5,
                          21:22 23:18 36:14                              morally 47:19,21
  killed 16:22 53:19                              11 44:25 45:1                                 noted 51:16
                          59:10
                                                  52:17,22,25 53:15,     morning 44:8,12
  killing 16:15                                                                                 November 6:9
                         lives 9:3 19:15 55:2     16,19 54:8 57:25
                                                                         mother 18:14,22
  kind 12:16 13:12                                58:3 61:11
                         living 8:1 9:16                                  20:10,17,19 21:2,7,
   17:1 20:25 21:2                                                                                         O
                          10:20,23 20:1 26:10    Max's 26:7 44:25         9 22:16 26:7
   24:5 26:16,20 35:7,    41:18 55:5 56:10        54:1
   11 36:11 38:9,14                                                      motor 13:15            oath 4:19
   43:24 45:12           local 14:2 15:8         means 39:2
                                                                         motorcycle 50:23       objecting 61:25
                          54:21
  Kirksville 14:5                                mechanic 12:22
                                                                         Mountain 28:22,24      objection 8:10
                         located 20:23            13:12
                                                                          44:15                   15:15 16:1,16,18



                                              Alpha Reporting & Video
 417-887-4110                               www.alphareportingservice.com                                 417-887-4110

                                                EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 23 of 25 PageID #: 284
                                                    Robin Mesey
 MESEY vs CITY OF VAN BUREN                                                            8/19/2020Index: observe..report

   24:14 27:9 32:17,19   papers 21:8,10          place 8:1,8 18:23      pups 54:3                recollection 52:20
   33:3 36:17 42:13       27:1,5,7,15,16          22:2 33:12
                                                                        purchase 27:14           recommending
   46:24 47:6,21,24
                         parents 18:17,20        Plaintiff 4:3                                    47:9
   51:11,16 52:4                                                        purchased 18:17
                         parked 58:20            play 56:1                                       record 5:5 6:3
  observe 35:23 36:2                                                    purebred 21:12
                                                                                                  20:15 51:11 52:9
                         part 43:12 46:19        pled 11:15              55:8
  observed 40:24                                                                                  60:14
                         partial 46:9            point 5:22 10:25       put 14:9 22:25
  observing 34:25                                                                                recover 45:21
                                                  24:22 34:3 37:12
   38:4                  pass 26:18 49:4                                putting 6:23
                                                                                                 recovered 45:22
                                                 police 14:20 35:5,
  occupying 35:8         passing 40:2
                                                  14,21 39:9,18,19,24                            Rector 19:10,13,
                                                                                   Q
  occur 33:18 44:10      Past 31:22               41:1 43:19 51:4,19                              15,17,19 21:11
                                                  52:15 56:6 58:10,
  occurred 8:25 9:8      patrol 40:6,16                                 question 5:12,14,        red 59:19
                                                  16,17,23 60:9,16
   21:22 25:17                                                           17,19 6:24 8:11
                         pause 56:2,9                                                            reduced 50:4
                                                 poorly 5:13             15:17 16:4,6,8,10,
  officer 14:21 16:14,
                         pay 19:19 20:17                                 19 24:15 27:3,10,11     refer 46:14
   22 31:2,5,6,8,10                              Poplar 18:7
                          27:15                                          32:4,18,20 36:18
   39:18,19,24 40:4,18                                                                           reference 13:3
                                                 Portia 49:12 62:7       41:2,8 42:15 46:25
   41:1,8,10,20 43:2,5   paying 46:20 59:2
                                                                         47:1,10,15 51:24        referenced 29:7
   52:15 56:7                                    portion 52:9
                         pending 49:19                                   52:6 57:7 58:21
  officer's 59:12                                                                                references 26:3
                          50:8                   possibly 44:22
                                                  61:2                  questioned 40:23         referred 12:13
  officers 39:9,13       people 5:1,4 13:3,4                             41:3,6
                          37:9,12,14,16          pounds 17:14                                    refresh 52:19
  offspring 21:17                                                       questioning 49:16
                          39:11,12                28:11
  on-the-job 11:13                                                                               registered 17:3
                         people's 59:13          prescriptions 45:8     questions 4:16,17,        27:21
  open 43:13                                                             18 5:10 6:15 48:4,5,
                         period 8:6,15,21        pretty 5:11 10:9        10,12,13 51:12          regular 17:18
  option 27:4                                                            54:15 62:9               28:15
                         person 59:14            price 27:7,8,15,16,
  orders 48:15                                    18                    quick 49:6               relate 61:2
                         personal 35:17,19
  ordinary 5:1                                   prior 23:14 25:18      quickly 5:11             related 13:14 50:20
                         Phillips 4:6,11          29:17 30:12,15 34:9
  organization            8:13,16,19 15:19                                                       relationship 42:2
                                                  39:23 42:22 52:25
   27:22 28:3             16:5,7,21 24:16                                          R
                                                  53:4 54:16                                     released 45:6
                          27:13 32:21 33:5,10
  outcome 50:9
                          36:19 42:17 47:3,4,    probation 11:24        R-E-C-T-O-R              remember 9:7
  Overbroad 47:6          7,9,14,17,18,22         12:5,7,8               19:12                    10:11,15 11:21
                          48:1,8,14,19 49:4                                                       12:2,4,6,11 18:20
  overnight 44:23                                proceedings 49:8       re- 10:7
                          54:14 60:20,25                                                          19:22 20:6,8,21,23
  oversee 44:4            61:8,25 62:15          processed 51:23        read 51:8 52:8,9          25:16 31:14 35:6,7
                                                                         62:11                    36:13,19 37:2,4
  owned 8:5,19 24:1      Phillips' 49:16         produced 4:3
                                                                                                  40:21 41:10 45:10
   53:12                                                                reading 51:10
                         phone 57:18             property 57:13                                   61:3 62:1,4
  owner 25:4,6                                                          reason 18:8 41:20
                         phrase 29:3             provided 46:16                                  remodel 14:6
                                                  56:6                  recall 45:11 50:2
                         phrased 16:17                                                           remodeling 10:8
           P
                          48:12                  pry 6:10               receive 21:9             repeat 16:10,20
  p.m. 49:8,9 62:18      physically 34:24        pull 24:22             received 61:20            42:16 52:7

  paid 18:18 19:22       pick 20:14 33:22        pup 54:11              recliner 34:7            rephrase 5:15
   20:10 46:5,9,10,19                                                                             16:3,9 46:25
                         picked 44:3             puppies 18:15          recognize 58:8
  painting 15:18                                  53:14,23,25 54:7       59:11,14,24             report 51:19 52:5
                         picking 33:19,24



                                              Alpha Reporting & Video
 417-887-4110                               www.alphareportingservice.com                                 417-887-4110

                                                EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 24 of 25 PageID #: 285
                                                    Robin Mesey
 MESEY vs CITY OF VAN BUREN                                                           8/19/2020Index: reporter..thing

  reporter 52:10         Ropers' 32:9,23         sheriff's 39:17       specialized 17:15         34:4 35:10 36:15
   62:12,16                                       54:24 61:16           28:12                    37:16 50:23 59:10
                         roughly 10:15
  represent 4:12          45:20 46:12            shoot 36:5            specific 12:2           stretch 5:25
   48:21 49:13 61:23
                         Rule 60:25              shooting 16:14        speech 5:1              stuff 11:11,13
  represented 21:11
                         rules 48:7              short 8:6             speeding 12:17          subject 15:17
  request 61:18                                                                                  16:18 32:19 33:9
                         run 56:16,17            shot 16:22 34:20      spell 7:13 9:20
                                                                                                 42:15 51:13 52:6
  requested 52:9                                  38:7 42:18 43:2       19:11 37:6
                         running 51:11
                                                  51:15 56:15                                  subpoena 61:17
  requires 60:23                                                       splint 45:16
                                                 shots 17:24,25                                substance 6:13
  residence 8:24                  S                                    split 25:13
                                                  34:7
   21:20,23 23:7                                                                               sued 4:13
                                                                       spoke 19:17 40:20
   25:20,21 26:10        save 44:20              show 17:9 28:5
                                                                        41:12                  suggests 48:9
   29:10 30:9 40:20                               39:14 48:19 55:17
                         scene 30:13                                   spoken 38:6 39:25       Sunshine 61:18
  responded 56:7                                 showed 39:16 40:8
                         school 11:3,4,5                               spot 6:23               supportive 45:12
  restrained 57:10        31:23                  showing 39:10,13
                                                                       spouse's 6:19           supposed 21:9
  restroom 5:24          SCHOTTEL 8:10,          sick 53:8,9
                          14,18 15:15 16:1,16                          St 14:2                 surprised 5:3
  review 48:22                                   side 22:4 38:14,16
                          24:14 27:9 32:17        39:7 43:13,15,16     standing 34:16,25       survived 54:5
  reviewed 49:1           33:3,6 36:17 42:13                            36:3 57:18
                          46:24 47:6,8,11,16,    sidearm 34:16,23,                             SUV 35:18 59:20,24
  reviewing 48:23
                          21,24 48:3,12 51:8      25 36:4              start 24:22 30:20,
                                                                                               switched 18:8
  Richard 41:23           52:4 55:21 56:2                               22
                                                 similar 27:22
                          60:14,18,21 61:6,                                                    sworn 4:3
  rid 14:8 53:16,25                                                    started 14:18 24:19
                          14,17,21,23 62:3,      Sir 62:9
                                                                        39:9,13
  riding 50:23            11,17                  sit 47:12                                               T
                                                                       starting 24:17
  road 31:4 61:11        scope 48:7              situation 38:12
                                                                       state 4:7 7:4 51:10     T-SHIRT 59:5
  roam 22:8,24           screaming 39:1           40:23
                                                                       stated 6:3              talk 5:4,5 30:7 53:1
  roaming 22:20          scuffle 52:22           small 31:13 39:25
   23:24 24:8,9                                                        statement 57:19         talked 42:25 52:16
                         scuffles 55:13          Smith 50:13,15,17,
  Robbie 7:7,9,18                                 19 52:3 55:15        stay 22:22 23:3,5,7     talking 15:20 31:5
   9:17                  seat 12:17                                     29:3,6,10 44:23
                                                 sniffling 23:21                                 33:15 36:24 37:19
  Robin 4:2,8 51:8       seeking 46:25                                 stayed 8:7 22:13          39:1
                                                 socialized 31:18
                         self-employed                                  44:24 45:17            teenager 13:21
  roof 56:19,21                                   54:18
                          12:25                                        staying 10:5
  Roper 16:14,22                                 Sold 54:9                                     teenagers 31:22
   31:6,8,10 33:12,22,   sell 54:8,10                                  step 30:16,20,22,25
                                                 solid 44:21                                   tells 38:6
   25 34:3,13 35:5,7,    send 45:8                                     stepchildren            ten 8:5 54:2
   25 37:9,19 38:6                               son 32:12,15 33:20,
                         sentence 12:5                                  37:18
   39:5 41:18,20                                  22,24 57:6                                   tendency 5:1
   42:10,17 43:2,5,11    service 12:8 14:13,                           Stephens 41:23
                                                 son's 59:23                                   tense 31:22
   49:13 51:15 58:12      14                                            42:8
   59:16                                         sort 13:7 22:1                                Tenth 11:7
                         set 27:7,8 49:24                              stepped 38:14
                                                  45:13
  Roper's 33:21                                                                                testified 4:4
                         settled 40:19                                 steps 29:14,15
   36:25                                         Sounds 10:9
                         shelter 22:2,13                               stories 10:1            testimony 42:14
  Ropers 31:18 32:1,                             speak 5:1,6,8 40:18
   5,25 33:5 35:22        29:4                    41:15                street 7:25 8:4,19      theft 11:17
   38:2,18 41:13,16      sheriff 41:23 42:1,8                           9:3,9 20:9 21:20       thing 13:8 45:13,16
                                                 speaking 37:8 59:3
                                                                        23:18 30:9 31:2



                                              Alpha Reporting & Video
 417-887-4110                               www.alphareportingservice.com                             417-887-4110

                                                EXHIBIT B
Case: 1:19-cv-00071-SNLJ Doc. #: 35-2 Filed: 12/04/20 Page: 25 of 25 PageID #: 286
                                                    Robin Mesey
 MESEY vs CITY OF VAN BUREN                                                           8/19/2020Index: things..young

  things 34:12                                    23 45:1 46:7,19        51:21 52:1 57:15,20
                                    U
  thinking 29:3                                  veterinarian 17:18     wife's 9:15,18 32:8,
                                                  18:1 28:15             12
  thought 8:14 44:19     Uh-huh 10:10 19:4
   50:25                  20:11 40:3 47:8        veterinarian's         wise 11:12
                          56:19 57:21             28:23
  thousand 14:17                                                        witnessing 43:4
                         understand 4:13,        veterinary 18:6
  ticket 12:17 51:23                                                    word 5:12 13:10
                          19,21 6:14,17 12:1     vets 18:8 28:19         38:25
  tickets 11:17           15:23 16:3,7 27:20
                          44:16 52:12            victim 52:3            worded 5:14 27:3
  time 5:22 8:6,15,21
                                                                         32:4
   9:12 10:20,25 13:25   understanding           video 55:18 56:6
   14:16 19:17 21:6       15:19 21:4 27:13        57:16 59:4 60:15,     words 22:25 38:11
   22:22 23:11 28:9       44:17 46:12             22,23 61:7,11,12
                                                                        work 12:22 13:3,4,
   32:1,6,8 39:9 41:21                            62:1
                         understands 16:5                                12 14:14
   44:9 53:12 55:5,22
                                                 View 28:22,24
   56:11 60:21 62:3,10   understood 5:19                                worked 15:2,4,6,8
                                                  44:15
                                                                         20:8
  times 5:12 33:19       unemployed 11:1         visit 18:9,10
                                                                        working 10:7,19
  today 4:16,21 5:22     unfolding 30:13         vocational 11:10        20:2 41:21
   6:15,21 53:1
                         unhappy 15:24                                  worried 35:24 38:5
  token 5:17
                         uniform 35:5 40:4,               W
                                                                        written 48:21
  told 38:8 42:10         14 60:9
                                                 wages 15:16            wrong 46:23 47:5,
  top 35:16 46:11        uniformed 40:18                                 19 48:10
  town 7:22 31:13                                Wahlberg 37:5
                         unpaid 46:13
   40:1                                           59:10
                         unrestrained                                            Y
  traffic 11:17 12:13,                           waiting 33:23
                          23:24 51:22
   16                                             34:19
                                                                        yard 22:4 23:19
                         upset 38:10,11
  trailer 22:21 29:6                             walk 36:2               43:11,21
   43:7                                          walked 43:20 46:1      year 10:14 12:5
                                    V
  trainer 15:2                                                           14:15,19
                                                 walking 23:19
  training 11:10,11      vague 16:2,16 33:3       43:23                 years 8:5,20 19:18,
   14:23 17:15 28:12      47:6                                           21 20:1 53:18
                                                 walkway 56:25
  treat 44:5,18          Van 4:12 7:25 8:21                             yelling 38:23,24,25
                                                 wanted 27:4 44:20
                          9:10 15:6 20:2                                 39:2
  treatment 46:5          39:18,19,24 40:18      watch 36:2 55:21
                                                                        young 13:21
  Truman 14:5             56:6 58:10,16,17       wearing 35:5,6
                          59:1 60:16 61:13,       60:4
  truth 4:22              21,22,23
  Tuesday 49:24                                  website 13:7
                         vehicle 33:23 35:7,
  turn 60:18 61:6,9       9,11,14,17,19 40:6,    weigh 28:9
   62:5                   16 58:8,12,14,17,
                                                 weight 17:13
                          18,23 59:18,22,24
  turned 7:6              60:2                   white 17:12 28:8
  tussle 24:11 25:5      vehicles 13:15          wife 9:4,14 19:24
  type 9:22 11:13         35:21 58:19             21:23 24:11,25
   45:16                                          30:17 31:17,20,21
                         versus 29:14 45:24       32:7 33:6,19,21
                         vet 44:6,7,12,14,16,     37:18 38:10,18 39:3
                                                  42:8 46:20 50:8


                                              Alpha Reporting & Video
 417-887-4110                               www.alphareportingservice.com                            417-887-4110

                                                EXHIBIT B
